   Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 1 of 88 PageID #: 1




Barry I. Levy (BL 2190)
Michael A. Sirignano (MS 5263)
Michael Vanunu (MV 4167)
Philip Nash (PN 0519)
RIVKIN RADLER LLP
926 RXR Plaza
Uniondale, New York 11556
(516) 357-3000
Counsel for Plaintiffs, Government Employees Insurance Company,
GEICO Indemnity Company, GEICO General Insurance Company
and GEICO Casualty Company

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY,
GEICO GENERAL INSURANCE COMPANY and                                    Docket No.:_______ (    )
GEICO CASUALTY COMPANY,

                                             Plaintiffs,
                                                                       Plaintiff Demands a Trial by Jury
                  -against-

MED EQUIPMENTS SERVICE, INC., ZINOVY
AYZENBERG, RICHARD APPLE, M.D., CLIFTON
BURT, M.D., EMIL STRACAR, M.D. and JOHN DOE
DEFENDANTS 1-10,

                                              Defendants.
-------------------------------------------------------------------X

                                                 COMPLAINT

Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company, GEICO

General Insurance Company and GEICO Casualty Company (collectively “GEICO” or

“Plaintiffs”), as and for their Complaint against the Defendants, hereby allege as follows:

                                              INTRODUCTION

         1.       This action seeks to recover more than $375,000.00 that the Defendants have

wrongfully obtained from GEICO by submitting, and causing to be submitted, thousands of

fraudulent no-fault insurance charges relating to medically unnecessary, illusory, and otherwise
  Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 2 of 88 PageID #: 2




unreimbursable durable medical equipment (“DME”) and orthotic devices (“OD”) (e.g. cervical

collars, lumbar-sacral supports, orthopedic pillows, massagers, electronic heat pads, egg crate

mattresses, etc.) (collectively, the “Fraudulent Equipment”) through Defendant, Med Equipments

Service, Inc. (“Med Equipments”).

       2.       Med Equipments is a retailer of DME and OD that is owned, operated and

controlled by Zinovy Ayzenberg (“Ayzenberg”). In short, Ayzenberg devised a scheme in

conjunction with various healthcare providers, including Defendants Richard Apple, M.D.

(“Apple”), Clifton Burt, M.D. (“Burt”), and Emil Stracar, M.D. (“Stracar”), either directly or

through others who are not readily identifiable to GEICO, to submit large volumes of billing to

GEICO and other New York automobile insurance companies for purportedly providing

Fraudulent Equipment that was medically unnecessary, illusory, and otherwise not reimbursable.

       3.       Based upon prescriptions for Fraudulent Equipment issued by various healthcare

providers, including Apple, Burt, and Stracar (collectively, the “Referral Defendants”), Med

Equipments and Ayzenberg (collectively the “Supplier Defendants”) allegedly provided

Fraudulent Equipment to individuals who claimed to have been involved in automobile accidents

in New York and were eligible for coverage under no-fault insurance policies issued by GEICO

(“Insureds”).

       4.       GEICO seeks to recover more than $375,000.00 that has been wrongfully

obtained by the Supplier Defendants and, further, seeks a declaration that it is not legally

obligated to pay reimbursement of more than $575,000.00 in pending no-fault insurance claims

that have been submitted by or on behalf of Med Equipments because:

                (i)    The Supplier Defendants billed GEICO for Fraudulent Equipment
                       purportedly provided to Insureds as a result of unlawful financial
                       arrangements between the Defendants and other health care providers –
                       either directly or through third-party individuals not presently identifiable.



                                                 2
Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 3 of 88 PageID #: 3




         (ii)    The Supplier Defendants billed GEICO for Fraudulent Equipment that
                 was not medically necessary and provided – to the extent that any
                 Fraudulent Equipment was provided – pursuant to predetermined
                 fraudulent protocols with healthcare providers, including the Referral
                 Defendants – either directly or through third-party individuals not
                 presently identifiable – solely to financially enrich the Defendants, other
                 healthcare providers, and others not presently known, rather than to treat
                 the Insureds.

         (iii)   The Supplier Defendants billed GEICO for Fraudulent Equipment that
                 was provided – to the extent that any Fraudulent Equipment was provided
                 – as a result of decisions made by laypersons, not based upon prescriptions
                 issued by the Referral Defendants or other healthcare providers who are
                 licensed to issue such prescriptions.

         (iv)    To the extent that any Fraudulent Equipment was provided to Insureds, the
                 bills for Fraudulent Equipment submitted to GEICO by the Supplier
                 Defendants fraudulently mispresented the type and nature of the
                 Fraudulent Equipment purportedly provided to Insureds as the HCPCS
                 Codes identified in the bills did not accurately represent what was
                 provided to Insureds.

         (v)     To the extent that any Fraudulent Equipment was provided to Insureds, the
                 bills for Fraudulent Equipment submitted to GEICO by the Supplier
                 Defendants fraudulently and grossly inflated the permissible
                 reimbursement rate that the Supplier Defendants could have received for
                 the Fraudulent Equipment.

   5.    The Defendants fall into the following categories:

         (i)     Defendant Med Equipments is a New York corporation that purports to
                 purchase DME and OD from wholesalers, purports to provide Fraudulent
                 Equipment to automobile accident victims, and bills New York
                 automobile insurance companies, including GEICO, for Fraudulent
                 Equipment.

         (ii)    Defendant Ayzenberg owns, operates and controls Med Equipments, and
                 uses the corporation to submit bills to GEICO and other New York
                 automobile insurance companies for Fraudulent Equipment purportedly
                 provided to automobile accident victims.

         (iii)   Defendants Apple and Burt are physicians licensed to practice medicine in
                 New York and issued prescriptions for Fraudulent Equipment in the names
                 of automobile accident victims that received treatment at a multi-
                 disciplinary medical office located at 1655 Richmond Avenue, Staten
                 Island, New York, which in turn were provided to and billed by the




                                          3
  Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 4 of 88 PageID #: 4




                     Supplier Defendants to New York automobile insurance companies,
                     including GEICO.

             (iv)    Defendant Stracar is a physician licensed to practice medicine in New
                     York and issued prescriptions for Fraudulent Equipment in the name of
                     automobile accident victims who received treatment at a multi-disciplinary
                     medical office located at 2050 Eastchester Road, Bronx, New York, which
                     were in turn provided to and billed by the Supplier Defendants to New
                     York automobile insurance companies, including GEICO.

      6.     As discussed below, the Defendants always have known that the claims for

Fraudulent Equipment submitted to GEICO were fraudulent because:

             (i)     The Fraudulent Equipment was provided – to the extent that any
                     Fraudulent Equipment was provided – as a result of unlawful financial
                     arrangements between the Defendants and other health care providers –
                     either directly or through third-party individuals not presently identifiable
                     – and, thus, not eligible for no-fault insurance reimbursement in the first
                     instance;

             (ii)    The prescriptions for Fraudulent Equipment were not medically necessary
                     and the Fraudulent Equipment was provided – to the extent that any
                     Fraudulent Equipment was provided – pursuant to predetermined
                     fraudulent protocols designed by the Defendants and other healthcare
                     providers – either directly or through third-party individuals not presently
                     identifiable – solely to financially enrich the Defendants, other healthcare
                     providers, and others not presently known, rather than to treat or otherwise
                     benefit the Insureds who purportedly were subjected to them;

             (iii)   The Fraudulent Equipment was provided – to the extent that any
                     Fraudulent Equipment was provided – as a result of decisions made by
                     laypersons, not based upon prescriptions issued by the Referral
                     Defendants or other healthcare providers who are licensed to issue such
                     prescriptions;

             (iv)    To the extent that any Fraudulent Equipment was provided to Insureds, the
                     bills for Fraudulent Equipment submitted by the Supplier Defendants to
                     GEICO – and other New York automobile insurers – fraudulently
                     mispresented the type and nature of the Fraudulent Equipment purportedly
                     provided to the Insureds as the HCPCS Codes identified in the bills did
                     not accurately represent what was actually provided to Insureds; and

             (v)     To the extent that any Fraudulent Equipment was provided to Insureds, the
                     bills for Fraudulent Equipment submitted by the Supplier Defendants to
                     GEICO – and other New York automobile insurers – fraudulently and




                                               4
      Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 5 of 88 PageID #: 5




                          grossly inflated the permissible reimbursement rate that the Supplier
                          Defendants could have received for the Fraudulent Equipment.

           7.     As such, the Supplier Defendants do not now have – and never had – any right to

   be compensated for the Fraudulent Equipment billed to GEICO through Med Equipments.

           8.     The chart attached hereto as Exhibit “1” sets forth a representative sample of the

   fraudulent claims that have been identified to date that were submitted, or caused to be

   submitted, to GEICO pursuant to the Defendants’ fraudulent scheme.

           9.     Defendants’ fraudulent scheme against GEICO and the New York automobile

   insurance industry began no later than January 1, 2015 and the scheme has continued

   uninterrupted since that time.

           10.    As a result of the Defendants’ fraudulent scheme, GEICO has incurred damages

   of more than $375,000.00.

                                           THE PARTIES

 I.        Plaintiffs

           11.    Plaintiffs, Government Employees Insurance Company, GEICO Indemnity

   Company, GEICO General Insurance Company, and GEICO Casualty Company are Maryland

   corporations with their principal places of business in Chevy Chase, Maryland. GEICO is

   authorized to conduct business and to issue policies of automobile insurance in the State of New

   York.

II.        Defendants

           12.    Defendant Med Equipments is a New York corporation with its principal place of

   business in Brooklyn, New York. Med Equipments was incorporated on September 2, 2008, is

   owned, operated and controlled by Ayzenberg, and has been used by Ayzenberg, with the




                                                  5
  Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 6 of 88 PageID #: 6




assistance of the Referral Defendants and others not presently identifiable by GEICO as a vehicle

to submit fraudulent billing to GEICO and other New York automobile insurers.

       13.    Defendant Ayzenberg resides in and is a citizen of New York. Ayzenberg is not

and has never been a licensed healthcare provider. Ayzenberg owns and controls Med

Equipments and entered into unlawful financial arrangements with the Referral Defendants and

other healthcare providers, either directly or through third-party individuals not presently

identifiable, in exchange for referrals to Med Equipments for the Fraudulent Equipment.

       14.    The Supplier Defendants are no strangers to fraudulent schemes against

automobile insurers and have engaged in schemes against other New York automobile insurance

carriers, including one nearly identical to the scheme identified here as being committed against

GEICO.

       15.    Defendant Apple resides in and is a citizen of New York. Apple became licensed

to practice medicine in New York on or about May 2, 1989. Apple purportedly treated

automobile accident victims at a multi-disciplinary medical office that catered to a high volume

of no-fault insurance patients located at 1655 Richmond Avenue, Staten Island, New York (“the

Richmond Ave Clinic”). Apple was one of multiple healthcare providers who issued large

numbers of prescriptions for Fraudulent Equipment from the Richmond Ave Clinic that were

provided to the Supplier Defendants and are part of the fraudulent claims identified in Exhibit

“1”.

       16.    Apple is no stranger to regulatory actions regarding his treatment and care of

patients. For example, in 2005, Apple was charged with professional misconduct by New York’s

Office of Professional Medical Conduct by failing to document the presence and/or absence of

any pertinent family history of anesthesia problems; and on one occasion failing to enter vital




                                               6
  Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 7 of 88 PageID #: 7




signs while a patient was administered anesthesia during a procedure. For these actions, on or

about August 22, 2005, Apple was placed on a one-year term of probation and directed to take an

additional continuing education course on record keeping.

       17.     Defendant Burt resides in and is a citizen of New Jersey. Burt became licensed to

practice medicine in New York on or about January 23, 2009. Burt also purportedly treated

automobile accident victims at the Richmond Ave Clinic, and was one of multiple healthcare

providers who collectively issued a substantial amount of prescriptions for Fraudulent

Equipment from the Richmond Ave Clinic that were provided to the Supplier Defendants and are

part of the fraudulent claims identified in Exhibit “1”.

       18.     Burt is also no stranger to illicit conduct. For example, between at least May 2008

and October 2008, Burt prescribed controlled substances – including hydrocodone and zolpidem

(the generic form of Ambien) – over the internet to individuals he never met, let alone medically

treated. For these actions, Burt was charged with professional misconduct by the Virginia Board

of Medicine, New Jersey State Board of Medical Examiners, and New York’s Office of

Professional Medical Conduct. Burt admitted his wrongdoing in prescribing controlled

substances over the internet, which resulted in a public reprimand by each State’s board of

professional medical conduct and fines in New York and Virginia. In addition, the Federal Drug

Enforcement Administration revoked Burt’s DEA registration on April 8, 2011.

       19.     Defendant Stracar resides in and is a citizen of New York. Stracar became

licensed to practice medicine in New York on or about April 21, 1992. Stracar purportedly

treated automobile accident victims at a multi-disciplinary medical office that catered to a high

volume of no-fault insurance patients located at 2050 Eastchester Road, Bronx, New York (“the

Eastchester Road Clinic”), and issued many prescriptions for Fraudulent Equipment that were




                                                  7
     Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 8 of 88 PageID #: 8




 provided to the Supplier Defendants and are part of the fraudulent claims identified in Exhibit

 “1”.

                                  JURISDICTION AND VENUE

        20.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 § 1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000.00,

 exclusive of interest and costs, and is between citizens of different states.

        21.     Pursuant to 28 U.S.C. § 1331, this Court also has jurisdiction over the claims

 brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations

 [“RICO”] Act) because they arise under the laws of the United States.

        22.     In addition, this Court has supplemental jurisdiction over the subject matter of the

 claims asserted in this action pursuant to 28 U.S.C. § 1367.

        23.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern

 District of New York is the District where a substantial amount of the activities forming the basis

 of the Complaint occurred, and where one or more of the Defendants reside.

                         ALLEGATIONS COMMON TO ALL CLAIMS

        24.     GEICO underwrites automobile insurance in the State of New York.

I.      An Overview of the Pertinent Laws

        A.      Pertinent Laws Governing No-Fault Insurance Reimbursement

        25.     New York’s “No-Fault" laws are designed to ensure that injured victims of motor

 vehicle accidents have an efficient mechanism to pay for and receive the healthcare services that

 they need.

        26.     Under New York’s Comprehensive Motor Vehicle Insurance Reparations Act

 (N.Y. Ins. Law §§ 5101, et seq.) and the regulations promulgated pursuant thereto (11 N.Y.C.R.R.




                                                   8
  Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 9 of 88 PageID #: 9




§§ 65, et seq.) (collectively referred to as the “No-Fault Laws”), automobile insurers are required

to provide Personal Injury Protection Benefits (“No-Fault Benefits”) to Insureds.

       27.     In New York, No-Fault Benefits include up to $50,000.00 per Insured for medically

necessary expenses that are incurred for healthcare goods and services, including goods for DME

and OD. See N.Y. Ins. Law § 5102(a).

       28.     In New York, claims for No-Fault Benefits are governed by the New York

Workers’ Compensation Fee Schedule (the “New York Fee Schedule”).

       29.     Pursuant to the No-Fault Laws, healthcare service providers are not eligible to bill

for or to collect No-Fault Benefits if they fail to meet any New York State or local licensing

requirements necessary to provide the underlying services.

       30.     For instance, the implementing regulation adopted by the Superintendent of

Insurance, 11 N.Y.C.R.R. § 65-3.16(a)(12) states, in pertinent part, as follows:

       A provider of healthcare services is not eligible for reimbursement under section 5102(a)(1)
       of the Insurance Law if the provider fails to meet any applicable New York State or local
       licensing requirement necessary to perform such service in New York or meet any
       applicable licensing requirement necessary to perform such service in any other state in
       which such service is performed.

(Emphasis added).

       31.     New York law prohibits licensed healthcare services providers, including

chiropractors and physicians, from paying or accepting kickbacks in exchange for referrals for

DME or OD. See, e.g., N.Y. Educ. Law §§ 6509(10), 6509-a, 6530(18), 6531; 8 N.Y.C.R.R. §

29.1(b)(3).

       32.     Prohibited kickbacks include more than simple payment of a specific monetary

amount, it includes “exercising undue influence on the patient, including the promotion of the sale

of services, goods, appliances, or drugs in such manner as to exploit the patient for the financial




                                                  9
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 10 of 88 PageID #: 10




gain of the licensee or of a third party”. See N.Y. Educ. Law §§ 6509(10), 6530(17); 8 N.Y.C.R.R.

§ 29.1(b)(2).

       33.      In State Farm Mut. Auto. Ins. Co. v. Mallela, 4 N.Y.3d 313, 320 (2005), the New

York Court of Appeals confirmed that healthcare services providers that fail to comply with

licensing requirements are ineligible to collect No-Fault Benefits, and that insurers may look

beyond a facially-valid license to determine whether there was a failure to abide by state and local

law.

       34.      Pursuant to a duly executed assignment, a healthcare provider may submit claims

directly to an insurance company and receive payment for medically necessary goods and services,

using the claim form required by the New York State Department of Insurance (known as

“Verification of Treatment by Attending Physician or Other Provider of Health Service” or, more

commonly, as an “NF-3”).

       35.      In the alternative, a healthcare service provider may submit claims using the

Healthcare Financing Administration insurance claim form (known as the “HCFA-1500” or

“CMS-1500 form”).

       36.      Pursuant to Section 403 of the New York State Insurance Law, the NF-3 Forms

submitted by healthcare service providers to GEICO, and to all other insurers, must be verified

subject to the following warning:

       Any person who knowingly and with intent to defraud any insurance company or other
       person files an application for insurance or statement of claim containing any materially
       false information, or conceals for the purpose of misleading, information concerning any
       fact material thereto, commits a fraudulent insurance act, which is a crime.

       37.      Similarly, all HCFA-1500 (CMS-1500) forms submitted by a healthcare service

provider to GEICO, and to all other automobile insurers, must be verified by the healthcare

service provider subject to the following warning:



                                                10
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 11 of 88 PageID #: 11




        Any person who knowingly files a statement of claim containing any misrepresentation
        or any false, incomplete or misleading information may be guilty of a criminal act
        punishable under law and may be subject to civil penalties.

        B.     Pertinent Regulations Governing No-Fault Benefits for DME and OD

        38.    Under the No-Fault Laws, No-Fault Benefits can be used to reimburse medically

necessary DME or OD that was provided pursuant to a lawful prescription from a licensed

healthcare provider. See N.Y. Ins. Law § 5102(a). By extension, DME or OD that was provided

without a prescription, pursuant to an unlawful prescription, or pursuant to a prescription from a

layperson or individual not lawfully licensed to provide prescriptions, is not reimbursable under

No-Fault.

        39.    DME generally consists of items that can withstand repeated use, and primarily

consists of items used for medical purposes by individuals in their homes. For example, DME

can include items such as bed boards, cervical pillows, orthopedic mattresses, electronic muscle

stimulator units (“EMS units”), infrared heat lamps, lumbar cushions, orthopedic car seats,

transcutaneous electrical nerve stimulators (“TENS units”), electrical moist heating pads (known

as thermophores), cervical traction units, and whirlpool baths.

        40.    OD consists of instruments that are applied to the human body to align, support,

or correct deformities, or to improve the movement of joints, spine, or limbs. These devices

come in direct contact with the outside of the body, and include such items as cervical collars

(i.e., “whiplash” collars), lumbar supports, knee supports, ankle supports, wrist braces, and the

like.

        41.    To ensure that Insureds’ $50,000.00 in maximum No-Fault Benefits are not

artificially depleted by inflated DME or OD charges, the maximum charges that may be

submitted by healthcare providers for DME and OD are set forth in the New York Fee Schedule.




                                                11
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 12 of 88 PageID #: 12




       42.    In a June 16, 2004 Opinion Letter, which is attached as Exhibit “2”, the New

York State Insurance Department recognized the harm inflicted on Insureds by inflated DME

and OD charges:

       [A]n injured person, with a finite amount of No-Fault benefits available, having assigned
       his rights to a provider in good faith, would have DME items of inflated fees constituting
       a disproportionate share of benefits, be deducted from the amount of the person’s No-
       Fault benefits, resulting in less benefits available for other necessary health related
       services that are based upon reasonable fees.

       43.    As it relates to DME and OD, the New York Fee Schedule sets forth the

maximum charges as follows:

       (a)    The maximum permissible charge for the purchase of durable medical
              equipment… and orthotic [devices] . . . shall be the fee payable for such
              equipment or supplies under the New York State Medicaid program at the time
              such equipment and supplies are provided . . . if the New York State Medicaid
              program has not established a fee payable for the specific item, then the fee
              payable, shall be the lesser of:

              (1) the acquisition cost (i.e. the line item cost from a manufacturer or wholesaler
              net of any rebates, discounts, or other valuable considerations, mailing, shipping,
              handling, insurance costs or any sales tax) to the provider plus 50%; or

              (2) the usual and customary price charged to the general public.

See 12 N.Y.C.R.R. § 442.2

       44.    As indicated by the New York Fee Schedule, payment for DME or OD is directly

related to the fee schedule set forth by the New York State Medicaid program (“Medicaid”).

       45.    According to the New York Fee Schedule, in instances where Medicaid has

established a fee payable (“Fee Schedule item”), the maximum permissible charge for DME or

OD is the fee payable for the item set forth in Medicaid’s fee schedule (“Medicaid Fee

Schedule”). Alternatively, where a specific DME or OD does not have a fee payable in the

Medicaid Fee Schedule (“Non-Fee Schedule item”) then the fee payable by an insurer such as




                                              12
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 13 of 88 PageID #: 13




GEICO to the provider shall be the lesser of: (i) 150% of the acquisition cost to the provider; or

(ii) the usual and customary price charged to the general public.

       46.     For Non-Fee Schedule items, the New York State Insurance Department

recognized that a provider’s acquisition cost must be limited to costs incurred by a provider in a

“bona fide arms-length transaction” because “[t]o hold otherwise would turn the No-Fault

reparations system on its head if the provision for DME permitted reimbursement for 150% of

any documented cost that was the result of an improper or collusive arrangement.” See Exhibit

“2”.

       47.     For Fee-Schedule items, Noridian Healthcare Solutions, LLC (“Noridian”), a

contractor for the Center for Medicare & Medicaid Services (“CMS”), was tasked with analyzing

and assigning Healthcare Common Procedure Coding System (“HCPCS”) Codes that should be

used by DME and OD companies to seek reimbursement for – among other things – Fee

Schedule items. The HCPCS Codes and their definitions provide specific characteristics and

requirements that an item of DME or OD must meet in order to qualify for reimbursement under

a specific HCPCS Code.

       48.     The Medicaid Fee Schedule is based upon fees established by Medicaid for

HCPCS Codes promulgated by Noridian. Medicaid has specifically defined the HCPCS Codes

contained within the Medicaid Fee Schedule in its Durable Medical Equipment, Orthotics,

Prosthetics and Supplies Procedure Codes and Coverage Guidelines (“Medicaid DME Procedure

Codes”) which mimic the definitions set forth by Noridian.

       49.     To the extent that bills for No-Fault Benefits are for dispensed DME and/or OD

that are Non-Fee Schedule items and the HCPCS Codes are not within the Medicaid DME




                                                13
      Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 14 of 88 PageID #: 14




   Procedure Codes, the definitions for set forth by Noridian control to determine whether an item

   of DME or OD qualify for reimbursement under a specific HCPCS Code.

           50.    Additionally, many HCPCS Codes relate to OD that has either been prefabricated,

   custom-fitted and/or customized. Noridian published a guide to differentiating between custom-

   fitted items and off-the-shelf, prefabricated items, entitled, Correct Coding – Definitions Used

   for Off-the-Shelf versus Custom Fitted Prefabricated Orthotics (Braces) – Revised. As part of its

   coding guide, Noridian has identified who is qualified to properly provide custom-fitted OD.

           51.    Accordingly, when a healthcare provider submits a bill to collect charges from an

   insurer for DME or OD using either a NF-3 or HCFA-1500 form, the provider represents –

   among other things – that:

                  (i)     The provider received a legitimate prescription for reasonable and
                          medically necessary DME and/or OD from a healthcare practitioner that is
                          licensed to issue such prescriptions;

                  (ii)    The prescription for DME or OD is not based any unlawful financial
                          arrangement;

                  (iii)   The DME or OD identified in the bill was actually provided to the patient
                          based upon a legitimate prescription;

                  (iv)    The HCPCS Code identified in the bill actually represents the DME or OD
                          that was provided to the patient; and

                  (v)     The fee sought for the DME or OD was not in excess of either the
                          Medicaid Fee Schedule or the standard for a Non-Fee Schedule item.

II.        The Defendants’ Fraudulent Scheme

           52.    Beginning in or about January 2015, the Defendants masterminded and

   implemented a complex fraudulent scheme in which Med Equipments was used as a vehicle to

   bill GEICO and other New York automobile insurers for millions of dollars in No-Fault Benefits

   to which they were never entitled to receive.




                                                   14
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 15 of 88 PageID #: 15




        A.      Overview of the Defendants’ Fraudulent Schemes

        53.     Between May 1, 2015 and the present, the Supplier Defendants, through Med

Equipments, submitted more than $1,300,000.00 in fraudulent claims to GEICO seeking

reimbursement for the Fraudulent Equipment. To date, the Supplier Defendants have wrongfully

obtained more than $375,000.00 from GEICO, and there is more than $575,000.00 in additional

fraudulent claims that have yet to be adjudicated, but which the Supplier Defendants continue to

seek payment of from GEICO.

        54.     Ayzenberg used Med Equipments to directly obtain No-Fault Benefits and

maximize the amount of No-Fault Benefits he could obtain by submitting fraudulent bills to

GEICO and other automobile insurers seeking reimbursement for a combination of Fee Schedule

items and Non-Fee Schedule items.

        55.     As part of this scheme, the Supplier Defendants obtained generic and vague

prescriptions (which were written in that manner by design) for Fraudulent Equipment from the

Referral Defendants and other healthcare providers who treated Insureds at multi-disciplinary

medical offices in the New York metropolitan region that cater to high volumes of no-fault

insurance patients, including the Richmond Ave Clinic.

        56.     Once the Supplier Defendants received the intentionally vague and generic

prescriptions from healthcare providers, including the Referral Defendants, the Supplier

Defendants would submit either NF-3 or HCFA-1500 forms to GEICO seeking reimbursement

for specific types of Fee Schedule and Non-Fee Schedule items with HCPCS Codes that were

not directly identified in the prescriptions.

        57.     By submitting bills to GEICO seeking No-Fault Benefits for Fraudulent

Equipment based upon specific HCPCS Codes, the Supplier Defendants indicated that they




                                                15
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 16 of 88 PageID #: 16




provided Insureds with the particular item associated with each unique HCPCS Code, and that

such specific item was medically necessary as determined by a healthcare provider licensed to

prescribe DME and/or OD.

       58.     However, in a substantial majority of the charges for Fee Schedule items

identified in Exhibit “1” – to the extent that any Fraudulent Equipment was actually provided to

the Insureds – the Fraudulent Equipment for Fee Schedule items did not match the HCPCS

Codes identified in the bills submitted to GEICO by the Supplier Defendants.

       59.     As part of this scheme, the Supplier Defendants provided Insureds with

inexpensive and poor-quality Fraudulent Equipment that did not contain all the features required

by the applicable HCPCS Codes for Fee Schedule items, to the extent that any Fraudulent

Equipment was provided to the Insureds in the first instance.

       60.     For example, in many instances, the Supplier Defendants used the intentionally

generic and vague prescriptions to unlawfully choose one of many variations of Fee Schedule

items that could be provided to the Insureds. Then, the Supplier Defendants submitted bills to

GEICO that indicated the Supplier Defendants provided the Insureds with a variation that had a

high maximum reimbursement rates under the Medicaid Fee Schedule.

       61.     However, the Fee Schedule items actually provided did not match the HCPCS

Codes identified in the bills to GEICO as the items were of inferior quality and without the

specific features required by the applicable HCPCS Codes.

       62.     Instead, the Fee Schedule items actually provided to Insureds – and again to the

extent that any Fraudulent Equipment was actually provided – would qualify under different

HCPCS Codes that had significantly lower maximum reimbursement rates than the HCPCS

Codes identified in the bills submitted by the Supplier Defendants.




                                               16
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 17 of 88 PageID #: 17




         63.   In addition, in many circumstances, the bills submitted by the Supplier

Defendants contained HCPCS Codes that did not relate to the Fraudulent Equipment purportedly

provided – let alone the DME and/or OD that was prescribed.

         64.   For example, the Supplier Defendants submitted bills using HCPCS Codes

identifying Fee Schedule items when the items provided were Non-Fee Schedule items with

significantly lower reimbursement rates than the HCPCS Codes for Fee Schedule items in the

bills.

         65.   Similarly, the Supplier Defendants submitted bills using HCPCS Codes

identifying Non-Fee Schedule items, when the items provided were Fee Schedule items with

lower reimbursement rates than the rates contained in the bills submitted to GEICO.

         66.   The Supplier Defendants engaged in a pattern of submitting bills to GEICO, and

other automobile insurers, seeking No-Fault Benefits based on HCPCS Codes that did not

accurately represent – sometimes in any way – the Fraudulent Equipment purportedly provided

to the Insureds in order to obtain higher reimbursement rates than what was permissible.

         67.   In furtherance of their scheme to defraud GEICO, and other automobile insurers,

the Supplier Defendants also submitted bills for Non-Fee Schedule items that falsely indicated

they were seeking reimbursement at the lesser of 150% of the Supplier Defendants’ legitimate

acquisition cost or the cost to the general public for the same item.

         68.   In actuality, the bills from the Supplier Defendants submitted to GEICO for Non-

Fee Schedule items contained grossly inflated reimbursement rates that did not accurately

represent the lesser of 150% of the Supplier Defendants’ legitimate acquisition cost or the cost to

the general public.




                                                 17
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 18 of 88 PageID #: 18




        69.     As part of this scheme, the Supplier Defendants submitted bills to GEICO with

reimbursement rates that indicated the Non-Fee Schedule items purportedly provided Insureds

were expensive and high-quality when the Non-Fee Schedule items provided were cheap and

poor-quality, and were purchased from wholesalers for a small fraction of the reimbursement

rates contained in the bills.

        70.     In fact, the cheap and poor quality Non-Fee Schedule items provided to the

Insureds – again, to the extent that any Non-Fee Schedule item was actually provided – were

easily obtainable from legitimate internet or brick-and-motor retailers for a small fraction of the

reimbursement rates identified in the bills submitted to GEICO by the Supplier Defendants.

        71.     The Supplier Defendants submitted bills to GEICO, and other automobile

insurers, seeking No-Fault Benefits for Non-Fee Schedule items at rates that were grossly above

the permissible reimbursement amount for Non-Fee Schedule items in order to maximize the

amount of No-Fault Benefits that they could receive.

        72.     The Supplier Defendants were able to perpetrate this scheme due to secret

agreements with the Referral Defendants and other healthcare providers, either directly or

through third-party individuals who are not presently identifiable.

        73.     Upon information and belief, in exchange for various forms of consideration from

the Supplier Defendants – either directly or through third-party individuals who are not presently

identifiable – the Referral Defendants and other healthcare providers would regularly and

intentionally provide the same type of prescriptions for generic and vague Fraudulent Equipment

to virtually every Insured that was injured in a motor vehicle accident. Thereafter, someone on

behalf of the Referral Defendants and other healthcare providers would typically – without going

through the Insureds – provide the prescriptions to the Supplier Defendants.




                                                18
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 19 of 88 PageID #: 19




       74.     By providing generic and vague prescriptions to the Supplier Defendants, the

Referral Defendants and other healthcare providers intentionally enabled the Supplier

Defendants to bill GEICO for: (i) Fraudulent Equipment that were not reasonable or medically

necessary; (ii) Fraudulent Equipment that were not based on valid prescriptions from licensed

healthcare providers; (iii) Fee Schedule items that did not represent the HCPCS codes contained

in the bills to GEICO; (iv) Non-Fee Schedule items at grossly inflated reimbursement rates; and

(v) Fraudulent Equipment that were otherwise not reimbursable.

       B.      The Defendants’ Illegal Financial Arrangements

       75.     Upon information and belief, in order to obtain access to Insureds so the

Defendants could implement and execute their fraudulent schemes and maximize the amount of

No-Fault Benefits the Supplier Defendants could obtain from GEICO and other New York

automobile insurers, the Defendants and other healthcare providers – either directly or through

third parties who are not presently identifiable – entered into illegal agreements where

prescriptions for Fraudulent Equipment were provided to the Supplier Defendants in exchange

for financial consideration.

       76.     Upon information and belief, since at least 2015, the Supplier Defendants

engaged in unlawful financial arrangements with the Referral Defendants and other healthcare

providers – either directly or through third parties who are not presently identifiable – in order to

obtain prescriptions for Fraudulent Equipment. These schemes allowed the Supplier Defendants

to submit thousands of claims for Fraudulent Equipment to GEICO and other New York

automobile insurers in New York.

       77.     In keeping with the fact that the prescriptions for Fraudulent Equipment were the

result of unlawful financial arrangements between the Supplier Defendants and healthcare




                                                 19
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 20 of 88 PageID #: 20




providers, including the Referral Defendants, Ayzenberg never met the healthcare providers who

issued prescriptions that were provided to the Supplier Defendants. Instead, the prescriptions for

the Fraudulent Equipment were procured by Ayzenberg as a result of arrangements that were

facilitated by third-parties associated with the healthcare providers at multi-disciplinary medical

offices that catered to a high volume of no-fault insurance patients (“Clinics”), including the

Referral Defendants.

       78.     In further support of the fact that the prescriptions for Fraudulent Equipment were

the result of unlawful financial arrangements between the Supplier Defendants and healthcare

providers, including the Referral Defendants – either directly or through third parties not

presently identifiable – the prescriptions for Fraudulent Equipment were not medically necessary

and were provided pursuant to a predetermined treatment protocol.

       79.     As explained in more detail below, the Supplier Defendants received prescriptions

from various healthcare providers that practiced at Clinics across the New York metropolitan

area containing one of two predetermined sets of virtually identical Fraudulent Equipment,

which were not medically necessary.

       80.     In many instances, healthcare providers, including the Referral Defendants,

prescribed Insureds with both predetermined sets of Fraudulent Equipment.

       81.     In also keeping with the fact that the Supplier Defendants obtained prescriptions

for Fraudulent Equipment as a result of unlawful financial arrangements, the Supplier

Defendants (i) would receive the two virtually identical predetermined sets of prescriptions from

multiple healthcare providers operating out of the same Clinic, including – as set forth below –

the Referral Defendants operating at the Richmond Ave Clinic; and (ii) obtain prescriptions for




                                                20
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 21 of 88 PageID #: 21




Fraudulent Equipment directly from the Clinics without any communication with or involvement

by the Insureds.

       82.     Upon information and belief, and in keeping with the fact that the prescriptions

for Fraudulent Equipment were obtained directly from the Clinics and without any involvement

by the Insureds, the prescriptions issued by the Referral Defendants and other healthcare

providers were provided directly to the Clinics’ receptionists who then submitted the

prescriptions directly to the Supplier Defendants.

       83.     Furthermore, and to the extent that the Insureds received any Fraudulent

Equipment, in many cases, the Insureds were provided with Fraudulent Equipment directly from

the Clinics’ without any interaction with the Supplier Defendants.

       84.     In further support that the Fraudulent Equipment was provided without any

interaction by the Supplier Defendants, statements provided to GEICO by Insureds confirmed

that when Insureds were actually provided with Fraudulent Equipment, they received it directly

from one of the Clinics, typically from the receptionists, without any involvement from the

Supplier Defendants, and never received prescriptions for Fraudulent Equipment from a

healthcare provider.

       85.     For example:

               (i)     On November 28, 2015, an Insured named WJ was purportedly injured in
                       a motor vehicle accident. Thereafter, WJ received treatment at a multi-
                       disciplinary clinic located on Ralph Avenue in Brooklyn, New York.
                       During an interview with a GEICO investigator, WJ confirmed that: (i)
                       WJ received Fraudulent Equipment from the receptionist at the multi-
                       disciplinary clinic located on Ralph Avenue in Brooklyn, New York; and
                       (ii) WJ never received a prescription for the Fraudulent Equipment.

               (ii)    On January 11, 2016, an Insured named WD was purportedly injured in a
                       motor vehicle accident. Thereafter, WD received treatment at a multi-
                       disciplinary clinic located on Ralph Avenue in Brooklyn, New York.
                       During an interview with a GEICO investigator, WD confirmed that: (i)
                       WD received Fraudulent Equipment from someone at the multi-


                                                21
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 22 of 88 PageID #: 22




                      disciplinary clinic located on Ralph Avenue in Brooklyn, New York; and
                      (ii) WD never received a prescription for the Fraudulent Equipment.

              (iii)   On January 28, 2017, an Insured named AT was purportedly injured in a
                      motor vehicle accident. Thereafter, AT received treatment at the
                      Richmond Ave Clinic. During an interview with a GEICO investigator,
                      AT confirmed that: (i) AT received Fraudulent Equipment from a
                      receptionist at the Richmond Ave Clinic; (ii) the Fraudulent Equipment
                      was provided in a garbage bag; and (iii) AT never received a prescription
                      for the Fraudulent Equipment.

              (iv)    On May 3, 2017, an Insured named JL was purportedly injured in a motor
                      vehicle accident. Thereafter, JL received treatment at a multi-disciplinary
                      clinic located on 65th Street in Brooklyn, New York. During an interview
                      with a GEICO investigator, JL confirmed that: (i) JL received Fraudulent
                      Equipment from the receptionist at the multi-disciplinary clinic located on
                      65th Street in Brooklyn, New York; (ii) JL received the Fraudulent
                      Equipment in large bags; and (iii) the receptionist demonstrated to JL how
                      to use the Fraudulent Equipment.

              (v)     On January 2, 2018, an Insured named AV was purportedly injured in a
                      motor vehicle accident. Thereafter, AV received treatment at the
                      Richmond Ave Clinic. During an interview with a GEICO investigator,
                      AV confirmed that: (i) AV received Fraudulent Equipment from a
                      receptionist at the Richmond Ave Clinic; (ii) the Fraudulent Equipment
                      was provided in a garbage bag; (iii) AV never received a prescription for
                      the Fraudulent Equipment; and (iv) no one explained or demonstrated to
                      AV how to use the Fraudulent Equipment.

       86.    These are only representative examples. In virtually all the claims for Fraudulent

Equipment identified in Exhibit “1”, to the extent that the Insureds were actually provided with

Fraudulent Equipment, the Insureds received the Fraudulent Equipment directly from the Clinics

without any involvement from the Supplier Defendants.

       87.    Upon information and belief, the Referral Defendants were knowingly involved in

the Supplier Defendants unlawful financial arrangement schemes – either directly or through

third-parties who are presently unidentifiable – by issuing prescriptions for Fraudulent

Equipment that they knew were submitted to and billed by the Supplier Defendants as part of a

scheme to defraud GEICO; or (ii) knowingly providing their license for others to issue




                                              22
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 23 of 88 PageID #: 23




prescriptions for Fraudulent Equipment that they knew were submitted to and billed by the

Supplier Defendants as part of a scheme to defraud GEICO.

       88.     In keeping with the fact that the Referral Defendants were knowingly involved in

the Supplier Defendants unlawful financial arrangement schemes, a frequent amount of the

prescriptions for Fraudulent Equipment that were purportedly provided to the Supplier

Defendants contained healthcare providers’ signatures that were provided by signature stamps,

including from Burt.

       89.     Upon information and belief, Burt and other healthcare providers who had

signature stamps knowingly provided their signature stamps to laypersons that would unlawfully

issue prescriptions for Fraudulent Equipment that were directly provided to the Supplier

Defendants.

       90.     In all of the claims identified in Exhibits “1”, the Supplier Defendants falsely

represented that Fraudulent Equipment were provided pursuant to lawful prescriptions from

healthcare providers, and where therefore eligible to collect No-Fault Benefits in the first instance,

when the prescriptions were provided pursuant to unlawful financial arrangements.

       C.      The Defendants’ Fraudulent Prescription-Issuing Protocol

       91.     In addition to the unlawful financial arrangements between the Supplier

Defendants and healthcare providers, including the Referral Defendants the prescriptions

provided to the Supplier Defendants were issued pursuant to predetermined fraudulent protocols

that were designed to maximize the billing that the Supplier Defendants could submit to insurers,

including GEICO, rather than to treat or otherwise benefit the Insureds.




                                                 23
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 24 of 88 PageID #: 24




        92.     In the claims identified in Exhibit “1”, virtually all of the Insureds were involved

in relatively minor and low-impact “fender-bender” accidents, to the extent that they were

involved in any actual accidents at all.

        93.     Concomitantly, almost none of the Insureds identified in Exhibit “1”, whom the

Referral Defendants and other healthcare providers purported to treat, suffered from any

significant injuries or health problems as a result of the relatively minor accidents they

experienced or purported to experience.

        94.     In keeping with the fact that the Insureds identified in Exhibit “1” suffered only

minor injuries – to the extent that they had any injuries at all – as a result of the relatively minor

accidently, many of the Insureds did not seek treatment at any hospital as a result of their

accidents.

        95.     To the extent that the Insureds in the claims identified in Exhibit “1” did seek

treatment at a hospital following their accidents, they virtually always were briefly observed on

an outpatient basis, and then sent on their way with nothing more serious than a minor soft tissue

injury such as a sprain or strain.

        96.     However, despite virtually all of the Insureds being involved in relatively minor

and low-impact accidents and only suffering from sprains and strains – to the extent that the

Insureds were actually injured – virtually all of the Insureds who treated with each of the

healthcare providers that referred patients to the Supplier Defendants – including the Referral

Defendants – were subject to extremely similar treatment including nearly identical prescriptions

for Fraudulent Equipment.




                                                 24
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 25 of 88 PageID #: 25




        97.     The Referral Defendants and other healthcare providers issued prescriptions for

Fraudulent Equipment to Insureds pursuant to predetermined fraudulent protocols without regard

for the Insureds’ individual symptoms or presentation.

        98.     No legitimate physician, chiropractor, other licensed healthcare provider, or

professional entity would permit the fraudulent protocols described below to proceed under his,

her, or its auspices.

        99.     The healthcare providers, including the Referral Defendants, permitted the

predetermined fraudulent protocols described below, which were not medically necessary, to

proceed under their auspices because the Defendants sought to profit from the fraudulent billing

submitted to GEICO and other New York automobile insurers.

        100.    Overall, the predetermined fraudulent protocols executed by the healthcare

providers that purportedly treated Insureds, including the Referral Defendants, had a similar

pattern for an overwhelming majority of the Insureds associated with the claims identified in

Exhibit “1”, and was typically as follows:

                       the Insured would arrive at a Clinic for treatment subsequent to a motor
                        vehicle accident;

                       the Insured would be seen either by a physician, chiropractor, physician’s
                        assistant, or nurse practitioner;

                       on the date of the first visit, the healthcare provider would direct the
                        Insured to undergo conservative treatment and purportedly provide a
                        prescription for a predetermined set of DME and/or OD;

                       subsequently, the Insured would return to the Clinic for one or more
                        additional evaluations and would be provided with an additional, and
                        occasionally more than one, prescription for a predetermined set of DME
                        and/or OD;

                       at least one, if not more than one, prescription for DME and/or OD would
                        be directly provided to the Supplier Defendants to fill and was without any
                        involvement by the Insured.




                                                25
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 26 of 88 PageID #: 26




       101.    An overwhelming majority of the claims identified in Exhibit “1” are based upon

medically unnecessary prescriptions for one of two predetermined sets of virtually identical

Fraudulent Equipment, which were provided to the Supplier Defendants from various healthcare

providers that practiced at Clinics across the New York metropolitan area.

       102.    In keeping with the fact that the prescriptions provided to the Supplier Defendants

were – not based on medical necessity but – part of a predetermined fraudulent protocol, an

overwhelming majority of the Insureds identified in Exhibit “1” that were prescribed Fraudulent

Equipment after purportedly undergoing initial examinations were issued prescriptions for

virtually identical Fraudulent Equipment, regardless which healthcare provider and Clinic

purportedly treated the Insureds.

       103.    In keeping with the fact that the prescriptions were provided – not based on

medical necessity but – as part of a predetermined fraudulent protocol, the prescriptions received

by the Supplier Defendants after Insureds’ purported initial examinations typically included the

following Fraudulent Equipment: (i) a lower back brace; (ii) a cervical collar; (iii) a cervical

pillow; (iv) a bed board; and (v) an egg crate mattress. These “initial examination prescriptions”

were virtually identical regardless which healthcare provider, including the Referral Defendants,

issued the prescription.

       104.    Frequently, in addition to the typical “initial examination prescription”, and as

part of the predetermined fraudulent protocol, healthcare providers, including the Referral

Defendants, would prescribe additional Fraudulent Equipment of virtually the same type, such

as: (i) a knee orthotic; (ii) thermophore, i.e. an electric heating pad; and/or (iii) an “orthopedic

car seat”, i.e. a cushion to use while inside a vehicle.




                                                  26
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 27 of 88 PageID #: 27




       105.    Similarly, and keeping with the fact that the prescriptions were provided to the

Supplier Defendants – not based on medical necessity but – as part of a predetermined fraudulent

protocol, an overwhelming majority of the Insureds identified in Exhibit “1” were prescribed

virtually identical Fraudulent Equipment after purportedly undergoing follow-up examinations,

regardless which healthcare provider and Clinic purportedly treated the Insureds.

       106.    In keeping with the fact that the prescriptions were provided – not based on

medical necessity but – as part of a predetermined fraudulent protocol, the prescriptions received

by the Supplier Defendants after Insureds’ purported follow-up examinations typically included

the following Fraudulent Equipment: (i) an EMS unit; (ii) an EMS belt; (iii) a heat lamp; and a

(iv) massager. These “follow-up examination prescriptions” were virtually identical regardless

which healthcare provider, including the Referral Defendants, issued the prescription.

       107.    Frequently, in addition to the typical “follow-up examination prescription”, and as

part of a predetermined fraudulent protocol, healthcare providers, including the Referral

Defendants, would also prescribe – on a separate prescription – a whirlpool, i.e. a device that

agitates the water in a bath.

       108.    In further keeping with the fact that the prescriptions provided to the Supplier

Defendants were – not based on medical necessity but – part of a predetermined fraudulent

protocol, an overwhelming majority of the Insureds identified in Exhibit “1” would receive the

typical “initial examination prescription” and/or the typical “follow-up examination prescription”

regardless which healthcare provider issued the prescription.

       109.    For the portion of the Insureds identified in Exhibit “1” who did not receive one

of the two sets of predetermined prescriptions, virtually all of those Insureds were purportedly




                                               27
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 28 of 88 PageID #: 28




provided with a whirlpool from the Supplier Defendants as those Insureds purportedly received

additional DME and OD from another DME/OD retailer.

       110.    Upon information and belief, and in further keeping with the fact that the

prescriptions for Fraudulent Equipment identified in Exhibit “1” were part of predetermined

fraudulent protocols – and not based upon medical necessity – the prescriptions issued by the

Referral Defendants and the other healthcare providers were never given to the Insureds but were

routed directly to the Supplier Defendants.

       111.    Upon information and belief, in an overwhelming majority of cases, to the extent

that the Insureds received any Fraudulent Equipment, the Insureds were provided with

Fraudulent Equipment directly from receptionists at the healthcare providers’ offices, without

any interaction from the Supplier Defendants.

       112.    In a legitimate setting, when a patient injured in a motor vehicle accident seeks

treatment by a healthcare provider, the patient’s subjective complaints are evaluated, and the

treating provider will direct a specific course of treatment based upon the patients’ individual

symptoms or presentation.

       113.    Furthermore, in a legitimate setting, during the course of a patient’s treatment, a

healthcare provider may – but not always – prescribe DME and/or OD that should aid in the

treatment of the patient’s symptoms.

       114.    In determining whether to prescribe DME and/or OD to a patient – in a legitimate

setting – a healthcare provider should evaluate multiple factors, including: (i) whether the

specific DME and/or OD could have any negative effects based upon the patient’s physical

condition and medical history; (ii) whether the DME and/or OD is likely to help improve the

patient’s complained of condition; and (iii) whether the patient is likely to use the DME and/or




                                                28
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 29 of 88 PageID #: 29




OD. In all circumstances, any prescribed DME and/or OD would always directly relate to each

patient’s individual symptoms or presentation.

       115.    There are a substantial number of variables that can affect whether, how, and to

what extent an individual is injured in a given automobile accident.

       116.    An individual’s age, height, weight, general physical condition, location within the

vehicle, and the location of the impact all will affect whether, how, and to what extent an

individual is injured in a given automobile accident.

       117.    It is extremely improbable – to the point of impossibility – that an overwhelming

majority of the Insureds identified in Exhibit “1” – who treated with one of many healthcare

providers, including the Referral Defendants, at different Clinics around the New York

metropolitan area – would ultimately receive at least one of two preset prescriptions for

numerous items of Fraudulent Equipment despite being different ages, in different physical

conditions, and involved in different motor vehicle accidents.

       118.    A substantial number of Insureds receiving virtually identical prescriptions for

multiple items of Fraudulent Equipment would, by extension, mean that all those Insureds – who

reported to one of many healthcare providers across the New York metropolitan area –

complained of identical symptoms and exhibited identical weaknesses in their physical

conditions.

       119.    In actuality, the Insureds identified in Exhibit “1” who were provided with one of

the two preset prescriptions of Fraudulent Equipment were provided with a specific preset

prescription based solely upon whether the Insured visited the prescribing healthcare provider for

an initial examination or a follow-up examination.




                                                 29
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 30 of 88 PageID #: 30




        120.    In further keeping with the fact that the Referral Defendants and other healthcare

providers prescribed Fraudulent Equipment purportedly provided by the Supplier Defendants

pursuant to predetermined fraudulent protocols – and not based upon medical necessity – each

healthcare provider who provided prescriptions to the Supplier Defendants issued virtually

identical prescriptions for Fraudulent Equipment to virtually every patient, regardless whether

those prescriptions were provided to the Supplier Defendants or another DME/OD retailer.

        121.    It is also improbable that two or more Insureds involved in any single motor vehicle

accident would suffer substantially similar injuries or exhibit substantially similar symptomatology

as the result of the accident.

        122.    It is extremely improbable that two or more Insureds involved in any single motor

vehicle accident not only would suffer from substantially similar injuries and symptomatology but

would need virtually the same specific items of DME and/or OD to aid in treating their individual

symptoms.

        123.    It is extremely improbable – to the point of impossibility – that this legitimately

would occur over and over again, with two or more Insureds who were involved in the same

accident repeatedly being prescribed virtually the same specific items of DME and/or OD to aid in

treating their individual symptoms.

        124.    If two or more Insureds who were involved in the same underlying motor vehicle

accident received virtually identical prescriptions for Fraudulent Equipment then, by extension,

all of the Insureds who were involved in the same underlying motor vehicle accident had

virtually identical complaints and virtually identical symptoms.

        125.    In keeping with the fact that the Referral Defendants and other healthcare

providers prescribed predetermined sets of Fraudulent Equipment that were purportedly provided




                                                 30
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 31 of 88 PageID #: 31




by the Supplier Defendants pursuant to fraudulent protocols – and not based upon medical

necessity – in virtually all cases when two or more Insureds were involved in the same accident

the healthcare provider issued virtually identical prescriptions for Fraudulent Equipment.

       126.    In further keeping with the fact that Fraudulent Equipment were prescribed

pursuant to predetermined fraudulent protocols – and not based upon medical necessity – the

specific Fraudulent Equipment contained on the prescriptions usually contravened the Insureds’

conservative treatment plans.

       127.    For example, and as indicated below, virtually every Insured identified in Exhibit

“1” were provided with at least one prescription for Fraudulent Equipment that called for

immobilizing devices, such as a lumbosacral brace (sometimes referred to as “lumbar orthotic”

or “LSO”) or thoracic-lumbosacral brace (sometimes referred to as “TLSO”) and a cervical

collar. By contrast, the Insureds were also prescribed physical therapy treatments which called

for the bending and stretching to strengthen weakened parts of the body.

       128.    The purportedly prescribed immobilizing devices completely contravene the

mobilizing physical therapy treatments that the Insureds were also prescribed. In the context of

treatment for injuries related to minor and low-impact motor vehicle accidents, no legitimate

physician, chiropractor, or other licensed healthcare provider acting in each patient’s best interest

would prescribe both mobilizing physical therapy and immobilizing devices at the same time.

       129.    In further keeping with the fact that the prescriptions for Fraudulent Equipment

identified in Exhibit “1” were part of predetermined fraudulent protocols, and not for the benefit

of the Insureds – as set forth below – the prescriptions were purposefully generic and vague so as

to allow the Supplier Defendants to choose the specific type of Fraudulent Equipment that they

billed GEICO and other New York automobile insurers, in order to increase their financial gain.




                                                 31
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 32 of 88 PageID #: 32




              1)     The Predetermined Fraudulent Protocol at the Richmond Avenue
                     Clinic

       130.   Apple and Burt, either directly or with the assistance of third-party individuals not

presently known, agreed to participate in a predetermined fraudulent protocol and unlawful

financial arrangement, with the Supplier Defendants where they provided the Insureds that

treated at the Richmond Ave Clinic with prescriptions for a predetermined set of Fraudulent

Equipment.

       131.   Subsequent to their involvement in minor “fender-bender” motor vehicle

accidents, virtually all of the Insureds identified in Exhibit “1” who purportedly received

treatment at the Richmond Ave Clinic were purportedly provided with initial examinations from

a healthcare provider, including Apple or Burt. Subsequent to their purported initial

examinations, each of the Insureds were prescribed multiple items of Fraudulent Equipment.

       132.   When the Insureds sought treatment with and were purportedly provided with an

initial evaluation by a healthcare provider at the Richmond Avenue Clinic, including Apple and

Burt, the healthcare providers did not evaluate each Insured’s individual symptoms or

presentation to determine whether and what type of DME and/or OD to provide.

       133.   Rather, each healthcare provider at the Richmond Ave Clinic, including Apple

and Burt, prescribed a predetermined set of Fraudulent Equipment to each Insured after a

purported initial examination based upon the fraudulent protocol established with the Supplier

Defendants.

       134.   In keeping with the fact that the prescriptions issued by healthcare providers at the

Richmond Ave Clinic, including Apple and Burt, subsequent to purported initial examinations

were not medically necessary and were provided pursuant to the predetermined fraudulent

protocol, virtually every Insured who underwent an initial examination at the Richmond Ave



                                               32
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 33 of 88 PageID #: 33




Clinic – regardless which healthcare provider – received a prescription for virtually the same

type of Fraudulent Equipment.

       135.    Regardless of the type of motor vehicle accident, the age of each patient, each

patient’s physical condition, each patient’s subjective complaints, or whether each patient would

actually use the Fraudulent Equipment, after a purported initial examination, every healthcare

provider at the Richmond Ave Clinic, including Apple and Burt, virtually always prescribed the

following Fraudulent Equipment to every Insured identified in Exhibit “1” that they treated: (i)

cervical collar, two-piece; (ii) L.S.O. support; (iii) bed board: (iv) egg crate mattress; and (v)

cervical pillow.

       136.    In addition to the five items prescribed after a purported initial examination,

healthcare providers at the Richmond Ave Clinic, including Apple and Burt, would occasionally

include an “orthopedic car seat” or lumbar cushion to the prescription for Fraudulent Equipment.

       137.    For example:

               (i)     On August 27, 2017, a patient named CS was purportedly involved in a
                       motor vehicle accident. CS purportedly started treating at the Richmond
                       Ave Clinic on or around September 13, 2017. After Apple purportedly
                       performed an initial examination on CS, Apple issued a prescription in the
                       name of CS that was provided to the Supplier Defendants for the
                       following Fraudulent Equipment: (i) a two-piece cervical collar; (ii) a
                       lumbar support brace; (iii) a bed board; (iv) an egg crate mattress; and (v)
                       a cervical pillow.

               (ii)    On October 31, 2017, a patient named NZ was purportedly involved in a
                       motor vehicle accident. NZ purportedly started treating at the Richmond
                       Ave Clinic on or around November 8, 2017. After Apple purportedly
                       performed an initial examination on NZ, Apple issued a prescription in the
                       name of NZ that was provided to the Supplier Defendants for the
                       following Fraudulent Equipment: (i) a two-piece cervical collar; (ii) a
                       lumbar support brace; (iii) a bed board; (iv) an egg crate mattress; and (v)
                       a cervical pillow.

               (iii)   On April 10, 2018, a patient named KZ was purportedly involved in a
                       motor vehicle accident. KZ purportedly started treating at the Richmond



                                                33
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 34 of 88 PageID #: 34




                       Ave Clinic on or around April 18, 2018. After Apple purportedly
                       performed an initial examination on KZ, Apple issued a prescription in the
                       name of KZ that was provided to the Supplier Defendants for the
                       following Fraudulent Equipment: (i) a two-piece cervical collar; (ii) a
                       lumbar support brace; (iii) a bed board; (iv) an egg crate mattress; and (v)
                       a cervical pillow.

               (iv)    On September 20, 2018, a patient named FM was purportedly involved in
                       a motor vehicle accident. FM purportedly started treating at the Richmond
                       Ave Clinic on or around September 28, 2018. After Burt purportedly
                       performed an initial examination on FM, Burt issued a prescription in the
                       name of FM that was provided to the Supplier Defendants for the
                       following Fraudulent Equipment: (i) a two-piece cervical collar; (ii) a
                       lumbar support brace; (iii) a bed board; (iv) an egg crate mattress; and (v)
                       a cervical pillow.

               (v)     On October 2, 2018, a patient named YJ was purportedly involved in a
                       motor vehicle accident. YJ purportedly started treating at the Richmond
                       Ave Clinic on or around September 28, 2018. After Burt purportedly
                       performed an initial examination on YJ, Burt issued a prescription in the
                       name of YJ that was provided to the Supplier Defendants for the following
                       Fraudulent Equipment: (i) a two-piece cervical collar; (ii) a lumbar
                       support brace; (iii) a bed board; (iv) an egg crate mattress; and (v) a
                       cervical pillow.

       138.    These are only representative samples. In fact, virtually all of the Insureds

identified in Exhibit “1” that received treatment at the Richmond Ave Clinic purportedly

received an initial examination by a healthcare provider, including Apple and/or Burt, and were

then provided with virtually identical prescripts for the following Fraudulent Equipment: (i) a

lumbar support brace; (ii) a two-piece cervical collar; (iii) a bed board; (iv) an egg crate mattress;

and (v) an cervical pillow.

       139.    In keeping with the fact that the prescriptions issued at the Richmond Ave Clinic

after purported initial examinations were not medically necessary and were provided pursuant to

the predetermined fraudulent protocol, the healthcare providers’ initial examination reports,

which were purportedly written on the same date as the prescription for Fraudulent Equipment,

did not appropriately describe the prescribed Fraudulent Equipment.



                                                 34
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 35 of 88 PageID #: 35




       140.    In a legitimate setting, when a patient is prescribed DME and/or OD by a

healthcare provider, the healthcare provider would indicate in a contemporaneous evaluation

report what specific DME and/or OD was prescribed and why. Such information is typically

included in a contemporaneous report so the healthcare provider can recall what he or she

previously prescribed and provide proper follow-up questions during a subsequent evaluation.

       141.    In keeping with the fact that the prescriptions for Fraudulent Equipment provided

after purported initial examinations at the Richmond Ave Clinic were not medically necessary

and provided pursuant to a predetermined fraudulent protocol, the contemporaneous initial

examination reports did not contain any sufficient information to explain why the healthcare

providers prescribed any of the Fraudulent Equipment.

       142.    In many circumstances, the contemporaneous evaluation reports did not

sufficiently identify the Fraudulent Equipment prescribed to the Insureds.

       143.    For example, in Apple’s checklist and fill-in the blank evaluation reports, the

reports that were generated contemporaneous with the purported prescriptions for Fraudulent

Equipment only stated “durable medical equipment” in the recommendation section. Apple’s

evaluation reports did not indicate what equipment was to be provided or an explanation for

prescribing any of the Fraudulent Equipment.

       144.    Similarly,   Burt’s   electronic    evaluations   reports     that   were   generated

contemporaneous with the prescriptions for Fraudulent Equipment would briefly indicate

“DME” and identify – in vague terms – lumbar brace and cervical collar or lumbar support and

cervical support, not any of the other Fraudulent Equipment prescribed. None of Burt’s

evaluation reports contained any specific detail regarding what Fraudulent Equipment was to be

prescribed or why the Fraudulent Equipment was prescribed.




                                                  35
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 36 of 88 PageID #: 36




       145.    The predetermined fraudulent protocol between the Supplier Defendants and the

healthcare providers at the Richmond Ave Clinic, including Apple and Burt, continued after the

Insureds’ initial examinations. To the extent that the Insureds identified in Exhibit “1” returned

to the Richmond Ave Clinic and purportedly underwent follow-up examinations, the Insureds

would virtually always be provided with prescriptions for another – virtually identical – set of

Fraudulent Equipment.

       146.    In keeping with the fact that the prescriptions provided to the Insureds subsequent

to purported follow-up examinations at the Richmond Ave Clinic were medically unnecessary

and provided pursuant to a predetermined fraudulent protocol with the Supplier Defendants,

virtually every Insured received at least one prescription for virtually the same type of Fraudulent

Equipment regardless which healthcare provider issued the prescription.

       147.    Regardless of the type of motor vehicle accident, the age of each patient, each

patient’s physical condition, each patient’s subjective complaints, each patient’s recovery since

the accident, or whether each patient would actually use the Fraudulent Equipment, after a

purported follow-up examination, every healthcare provider at the Richmond Ave Clinic,

including Apple and Burt, virtually always prescribed the following Fraudulent Equipment to

every Insured identified in Exhibit “1” that they treated: (i) a massager; (ii) infrared heat lamp;

(iii) EMS unit: and (iv) EMS belt.

       148.    In addition to the four items prescribed after a purported follow-up examination,

healthcare providers at the Richmond Ave Clinic, including Apple and Burt, would frequently

provide a separate prescription for a whirlpool.

       149.    When the Insureds identified in Exhibit “1” were prescribed Fraudulent

Equipment after a purported follow-up examination, the healthcare providers at the Richmond




                                                   36
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 37 of 88 PageID #: 37




Ave Clinic would issue two separate prescriptions on a single date that would be provided to the

Supplier Defendants.

       150.    In addition, and in keeping with the fact that the prescriptions provided to the

Insureds identified in Exhibit “1” were not medically necessary and part of a predetermined

fraudulent protocol, the Insureds were virtually always issued two additional prescriptions for

DME and/or OD that were provided to another DME/OD retailer.

       151.    In total, a frequent amount of the Insureds identified in Exhibit “1” that received

follow-up examinations at the Richmond Ave Clinic were issued four prescriptions for DME

and/or OD on the same date as a purported follow-up examination, with two prescriptions

provided to the Supplier Defendants and the other two prescriptions were provided to a single

DME/OD retailer.

       152.    Upon information and belief, the healthcare providers at the Richmond Ave

Clinic, including Apple and Burt, virtually always issued multiple separate prescriptions on a

single date for an individual Insured in order to provide the Supplier Defendants – and other

DME/OD retailers – with the ability to submit separate bills to GEICO for reimbursement of No-

Fault Benefits in a way to avoid detection of their fraudulent schemes.

       153.    In keeping with the fact that the healthcare providers at the Richmond Ave Clinic

issued multiple prescriptions to Insureds on a single date to further their fraudulent scheme, the

multiple prescriptions for Fraudulent Equipment could have easily been provided on one single

prescription, or – at a minimum – one prescription per DME/OD retailer.

       154.    There is no legitimate reason why any healthcare provider would need to issue

multiple prescriptions to an individual Insured on a single date that was filled by a single

DME/OD retailer, including the Supplier Defendants. Even more, there is no legitimate reason




                                                37
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 38 of 88 PageID #: 38




why this would occur in a substantial amount of the Insureds identified in Exhibit “1” who

treated at the Richmond Ave Clinic.

       155.   However, the healthcare providers at the Richmond Ave Clinic frequently issued

four separate prescriptions for DME and/or OD to an Insured after the Insured’s purported

follow-up examination. For example:

              (i)     On August 27, 2017, a patient named CS was purportedly involved in a
                      motor vehicle accident. CS purportedly returned to the Richmond Ave
                      Clinic for a follow-up examination with Apple on November 21, 2017. On
                      that date, Apple issued the following prescriptions in the name of CS: (i) a
                      prescription for a massager, infra-red lamp, EMS unit, and EMS belt that
                      was provided to the Supplier Defendants: (ii) a prescription for a
                      whirlpool that was provided to the Supplier Defendants; (iii) a prescription
                      for a cervical traction unit that was provided to Goldstar Equipment,
                      Inc.(“Goldstar”); and (iv) a prescription for a lumbar sacral orthotic that
                      was provided to Goldstar.

              (ii)    On October 31, 2017, a patient named NZ was purportedly involved in a
                      motor vehicle accident. NZ purportedly returned to the Richmond Ave
                      Clinic for a follow-up examination with Apple on December 27, 2017. On
                      that date, Apple issued the following prescriptions in the name of NZ: (i) a
                      prescription for a massager, infra-red lamp, EMS unit, and EMS belt that
                      was provided to the Supplier Defendants: (ii) a prescription for a
                      whirlpool that was provided to the Supplier Defendants; (iii) a prescription
                      for a cervical traction unit that was provided to Goldstar; and (iv) a
                      prescription for a lumbar sacral orthotic that was provided to Goldstar.

              (iii)   On May 13, 2018, a patient named CS was purportedly involved in a
                      motor vehicle accident. CS purportedly returned to the Richmond Ave
                      Clinic for a follow-up examination with Apple on June 20, 2018. On that
                      date, Apple issued the following prescriptions in the name of CS: (i) a
                      prescription for a massager, infra-red lamp, EMS unit, and EMS belt that
                      was provided to the Supplier Defendants: (ii) a prescription for a
                      whirlpool that was provided to the Supplier Defendants; (iii) a prescription
                      for a cervical traction unit that was provided to Goldstar; and (iv) a
                      prescription for a lumbar sacral orthotic that was provided to Goldstar.

              (iv)    On September 20, 2018, a patient named FM was purportedly involved in
                      a motor vehicle accident. FM purportedly returned to the Richmond Ave
                      Clinic for a follow-up examination with Burt on November 6, 2018. On
                      that date, Burt issued the following prescriptions in the name of FM: (i) a
                      prescription for a massager, infra-red lamp, EMS unit, and EMS belt that



                                               38
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 39 of 88 PageID #: 39




                      was provided to the Supplier Defendants: (ii) a prescription for a
                      whirlpool that was provided to the Supplier Defendants; (iii) a prescription
                      for a cervical traction unit that was provided to Goldstar; and (iv) a
                      prescription for a lumbar sacral orthotic that was provided to Goldstar.

              (v)     On October 3, 2018, a patient named JG was purportedly involved in a
                      motor vehicle accident. JG purportedly returned to the Richmond Ave
                      Clinic for a follow-up examination with Burt on November 13, 2018. On
                      that date, Burt issued the following prescriptions in the name of JG: (i) a
                      prescription for a massager, infra-red lamp, EMS unit, and EMS belt that
                      was provided to the Supplier Defendants: (ii) a prescription for a
                      whirlpool that was provided to the Supplier Defendants; (iii) a prescription
                      for a cervical traction unit that was provided to Goldstar; and (iv) a
                      prescription for a lumbar sacral orthotic that was provided to Goldstar.

       156.   These are only representative samples. In fact, a frequent amount of the Insureds

identified in Exhibit “1” that received purported follow-up examinations at the Richmond Ave

Clinic were issued four prescriptions for DME and/or OD, including two prescriptions that were

provided to the Supplier Defendants, and two prescriptions that were provided to another

DME/OD retailer.

       157.   Similar to the prescriptions issued after purported initial examination, and in

keeping with the fact that the prescriptions provided after purported follow-up examinations at

the Richmond Ave Clinic were not medically necessary and were provided pursuant to a

predetermined fraudulent protocol, the contemporaneous follow-up examination reports did not

contain any sufficient information to explain why the healthcare providers prescribed any of the

Fraudulent Equipment.

       158.   Furthermore, and in keeping with the fact that the prescriptions provided after

purported follow-up examinations at the Richmond Ave Clinic were not medically necessary and

were provided pursuant to a predetermined fraudulent protocol, the follow-up examination

reports never referenced or discussed the Insureds’ previously prescribed Fraudulent Equipment.




                                               39
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 40 of 88 PageID #: 40




       159.   In a legitimate setting, when a patient returns for a follow-up examination after

being prescribed DME and/or OD, the healthcare provider would inquire – and appropriately

report – whether the previously prescribed DME and/or OD aided the patient’s subjective

complaints. Such information is typically included so the healthcare provider can recommend a

further course of treatment regarding the previously prescribed DME and/or OD or newly issued

DME and/or OD.

       160.   However, the follow-up examination reports from healthcare providers at the

Richmond Ave Clinic failed to include any meaningful information – let alone any information –

regarding Fraudulent Equipment prescribed to the Insureds on a prior date.

       161.   In keeping with the fact that all the prescriptions issued to the Insureds identified

in Exhibit “1” by the healthcare providers at the Richmond Ave Clinic were not medically

necessary and were part of a predetermined fraudulent protocol, when two or more Insureds were

involved in the same underlying motor vehicle accident and received treatment at the Richmond

Ave Clinic, those Insureds virtually always received the above-described virtually identical

prescriptions for Fraudulent Equipment.

       162.   For example:

              (i)     On July 17, 2017, two Insureds – AS and FS – were involved in the same
                      automobile accident. Thereafter, AS and FS both received treatment at the
                      Richmond Ave Clinic. AS and FS were in different physical conditions and
                      experienced the impact from different positions in the vehicle. Even so,
                      pursuant to the predetermined fraudulent protocol with the Supplier
                      Defendants, subsequent to the purported initial examinations of AS and FS
                      by Bret Edelman, MD (“Edelman”) – at the direction of Apple – Edelman
                      issued virtually identical prescriptions for Fraudulent Equipment to AS and
                      FS that were provided to the Supplier Defendants, which included: (i) a
                      two-piece cervical collar; (ii) a lumbar support brace; (iii) a bed board; (iv)
                      an egg crate mattress; and (v) a cervical pillow. Furthermore, subsequent to
                      purported follow-up examinations of AS and FS by Edelman – at the
                      direction of Apple – Edelman issued virtually identical prescriptions for
                      Fraudulent Equipment that were provided to the Supplier Defendants, which



                                                40
Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 41 of 88 PageID #: 41




                  included: (i) a prescription for a massager, infra-red lamp, EMS unit, and
                  EMS belt; and (ii) a separate prescription for a whirlpool.

          (ii)    On January 12, 2018, two Insureds – TB and ID – were involved in the
                  same automobile accident. Thereafter, TB and ID both received treatment at
                  the Richmond Ave Clinic. TB and ID were different ages, in different
                  physical conditions, and experienced the impact from different positions in
                  the vehicle. Even so, pursuant to the predetermined fraudulent protocol with
                  the Supplier Defendants, subsequent to Apple’s purported initial
                  examinations of TB and ID, Apple issued virtually identical prescriptions
                  for Fraudulent Equipment to TB and ID that were provided to the Supplier
                  Defendants, which included: (i) a two-piece cervical collar; (ii) a lumbar
                  support brace; (iii) a bed board; (iv) an egg crate mattress; and (v) a
                  cervical pillow. Furthermore, subsequent to Apple’s purported follow-up
                  examinations of TB and ID, Apple issued virtually identical prescriptions
                  for Fraudulent Equipment that were provided to the Supplier Defendants,
                  which included: (i) a prescription for a massager, infra-red lamp, EMS
                  unit, and EMS belt; and (ii) a separate prescription for a whirlpool.

          (iii)   On April 6, 2018, two Insureds – JS and JS – were involved in the same
                  automobile accident. Thereafter, JS and JS both received treatment at the
                  Richmond Ave Clinic. JS and JS were different ages, in different physical
                  conditions, and experienced the impact from different positions in the
                  vehicle. Even so, pursuant to the predetermined fraudulent protocol with the
                  Supplier Defendants, subsequent to the purported initial examinations of JS
                  and JS by Yahya Shah, PA (“Shah”) – at the direction of Apple – Shah
                  issued virtually identical prescriptions for Fraudulent Equipment to JS and
                  JS that were provided to the Supplier Defendants, which included: (i) a two-
                  piece cervical collar; (ii) a lumbar support brace; (iii) a bed board; (iv) an
                  egg crate mattress; and (v) a cervical pillow. Furthermore, subsequent to
                  Apple’s purported follow-up examinations of JS and JS, Apple issued
                  virtually identical prescriptions for Fraudulent Equipment that were
                  provided to the Supplier Defendants, which included: (i) a prescription for a
                  massager, infra-red lamp, EMS unit, and EMS belt; and (ii) a separate
                  prescription for a whirlpool.

          (iv)    On April 12, 2018, three Insureds – AD, CD, and FD – were involved in the
                  same automobile accident. Thereafter, AD, CD, and FD all received
                  treatment at the Richmond Ave Clinic. AD, CD, and FD were different
                  ages, in different physical conditions, and experienced the impact from
                  different positions in the vehicle. Even so, pursuant to the predetermined
                  fraudulent protocol with the Supplier Defendants, subsequent to Apple’s
                  purported initial examinations of AD, CD, and FD, Apple issued virtually
                  identical prescriptions for Fraudulent Equipment to AD, CD, and FD that
                  were provided to the Supplier Defendants, which included: (i) a two-piece
                  cervical collar; (ii) a lumbar support brace; (iii) a bed board; (iv) an egg
                  crate mattress; and (v) a cervical pillow. Furthermore, subsequent to



                                           41
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 42 of 88 PageID #: 42




                       Apple’s purported follow-up examinations of AD, CD, and FD, Apple
                       issued virtually identical prescriptions for Fraudulent Equipment that were
                       provided to the Supplier Defendants, which included: (i) a massager; (ii)
                       infra-red lamp; (iii) EMS unit; and (iv) EMS belt.

               (v)     On October 23, 2018, three Insureds – DJ, KJ, and HW – were involved in
                       the same automobile accident. Thereafter, DJ, KJ, and HW all received
                       treatment at the Richmond Ave Clinic. DJ, KJ, and HW were in different
                       physical conditions and experienced the impact from different positions in
                       the vehicle. Even so, pursuant to the predetermined fraudulent protocol with
                       the Supplier Defendants, subsequent to Burt’s purported initial
                       examinations of DJ, KJ, and HW, Burt issued virtually identical
                       prescriptions for Fraudulent Equipment to DJ, KJ, and HW that were
                       provided to the Supplier Defendants, which included: (i) a two-piece
                       cervical collar; (ii) a lumbar support brace; (iii) a bed board; (iv) an egg
                       crate mattress; and (v) a cervical pillow. Furthermore, subsequent to Burt’s
                       purported follow-up examinations of DJ, KJ, and HW, Burt issued virtually
                       identical prescriptions for Fraudulent Equipment that were provided to the
                       Supplier Defendants, which included: (i) a prescription for a massager,
                       infra-red lamp, EMS unit, and EMS belt; and (ii) a separate prescription
                       for a whirlpool.

       163.    These are only representative examples. In virtually all of the claims for

Fraudulent Equipment identified in Exhibit “1” where two or more Insureds were involved in the

same underlying accident and received treatment at the Richmond Ave Clinic, the healthcare

providers at the Richmond Ave Clinic, including Apple and Burt, virtually always prescribed

multiple prescriptions for virtually identical Fraudulent Equipment despite the fact that the

Insureds were differently situated.

       164.    In addition to the above, and in keeping with the fact that each prescription for

Fraudulent Equipment issued from a healthcare provider at the Richmond Ave Clinic was

pursuant to a predetermined fraudulent protocol as a result of an unlawful financial arrangement

with the Supplier Defendants, it is notable that: (i) virtually all of the prescriptions issued to the

Insureds who treated at the Richmond Ave Clinic were for the Fraudulent Equipment identified

as part of the pattern above, regardless which healthcare provider issued the prescriptions; (ii) in

many circumstances GEICO received prescriptions that appear to be signed using a signature


                                                 42
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 43 of 88 PageID #: 43




stamp or photocopied form; and (iii) in many circumstances GEICO received prescriptions for

Fraudulent Equipment with a specific date when GEICO did not receive a bill for services

provided by the prescribing healthcare provider on or around the date of the prescription.

       165.    In further keeping with the fact that each prescription for Fraudulent Equipment

issued from a healthcare provider at the Richmond Ave Clinic was not medically necessary and

was part of the fraudulent scheme, virtually all of the prescriptions for cervical collars and

lumbar support braces routinely contravened the Insureds’ conservative treatment plans. For

example, Apple and Burt systemically prescribed cervical collars and lumbar support braces

which immobilize the patient while directing the Insureds to undergo physical therapy regimens,

which would require prolonged bending and stretching of weakened parts of the body, including

the spine. In this context, the prescriptions for cervical collars and lumbar support braces

completely contravened the mobilizing physical therapy treatments also prescribed by the same

healthcare provider. No legitimate treatment regimen would involve the simultaneous

prescription of mobilizing physical therapy and immobilizing devices.

       166.    Additionally, as part of the fraudulent scheme, the prescriptions issued by the

healthcare providers at the Richmond Ave Clinic, including Apple and Burt, were never given to

the Insureds but were routed directly to the Supplier Defendants, thus taking any risk out of the

equation that an Insured would fill the prescription from an outside source or not fill all or part of

the prescription. In fact, in many cases, the Insureds were provided with Fraudulent Equipment

directly from receptionists at the Richmond Ave Clinic, without any interaction with or

instruction concerning their use from either the Supplier Defendants or a healthcare provider.

       167.    Additionally as part of the fraudulent scheme, the prescriptions issued by the

healthcare providers at the Richmond Ave Clinic, including Apple and Burt, were purposefully




                                                 43
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 44 of 88 PageID #: 44




generic and vague so as to allow the Supplier Defendants to choose the specific type of

Fraudulent Equipment that they purported to provide Insureds and bill GEICO and other New

York automobile insurers, in order to increase their financial gain.

       168.    By way of example, rather than specifying the type of lumbar orthotic devices that

patients should receive by providing a specific HCPCS Code – or a detailed description that

could only be associated with one type of HCPCS Code – Apple and Burt simply issued

prescriptions containing the phrase “LSO support” with the intent of enabling the Supplier

Defendants to select a specific type of lumbar brace that was more highly priced and profitable,

instead of issuing prescriptions for lumbar braces that were actually needed in the first instance.

               2)      The Predetermined Fraudulent Protocol Involving Stracar

       169.    Similar to the scheme at the Richmond Ave Clinic, Stracar, either directly or

through the aid of third-party individuals who are not presently known, agreed to participate in a

predetermined fraudulent protocol, as a result of an unlawful financial arrangement, with the

Supplier Defendants where he provided the Insureds that treated at the Eastchester Road Clinic

with prescriptions for a predetermined set of Fraudulent Equipment.

       170.    Subsequent to their involvement in minor “fender-bender” motor vehicle

accidents, virtually all of the Insureds identified in Exhibit “1” who treated with Stracar were

purportedly provided with initial examinations. After the initial examinations, each of the

Insureds were prescribed a preset prescription for multiple items of Fraudulent Equipment.

       171.    When the Insureds sought treatment with and were purportedly evaluated by

Stracar, Stracar did not evaluate each Insured’s individual symptoms or presentation to

determine whether and what type of DME and/or OD to provide.




                                                 44
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 45 of 88 PageID #: 45




       172.    Rather, Stracar prescribed a predetermined set of Fraudulent Equipment to each

Insured after a purported initial examination based upon the fraudulent protocol established with

the Supplier Defendants.

       173.    In keeping with the fact that the prescriptions issued by Stracar subsequent to

purported initial examinations were not medically necessary and were provided pursuant to the

predetermined fraudulent protocol, virtually every Insured who underwent an initial examination

by Stracar received a prescription for virtually the same type of Fraudulent Equipment.

       174.    Regardless of the type of motor vehicle accident, the age of each patient, each

patient’s physical condition, each patient’s subjective complaints, or whether each patient would

actually use the Fraudulent Equipment, after a purported initial examination, Stracar virtually

always prescribed the following Fraudulent Equipment to every Insured identified in Exhibit “1”

that he treated: (i) cervical collar, two-piece; (ii) T.L.S.O. support; (iii) bed board: (iv) egg crate

mattress; (v) cervical pillow; and (vi) thermophore.

       175.    In addition to the six items described above, Stracar would regularly prescribe an

orthopedic car seat cushion, and occasionally prescribe a knee support brace.

       176.    For example:

               (i)     On October 12, 2017, a patient named NA was purportedly involved in a
                       motor vehicle accident. NA purportedly started treating with Stracar on
                       October 17, 2017. After Stracar purportedly performed an initial
                       examination on NA, Stracar issued a prescription in the name of NA that
                       was provided to the Supplier Defendants for the following Fraudulent
                       Equipment: (i) a two-piece cervical collar; (ii) a TLSO support brace; (iii)
                       a bed board; (iv) an egg crate mattress; (v) a cervical pillow; (vi) a
                       thermophore; and (vii) a left knee support.

               (ii)    On December 17, 2017, a patient named MS was purportedly involved in
                       a motor vehicle accident. MS purportedly started treating with Stracar on
                       December 20, 2017. After Stracar purportedly performed an initial
                       examination on MS, Stracar issued a prescription in the name of MS that
                       was provided to the Supplier Defendants for the following Fraudulent



                                                  45
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 46 of 88 PageID #: 46




                      Equipment: (i) a two-piece cervical collar; (ii) a TLSO support brace; (iii)
                      a bed board; (iv) an egg crate mattress; (v) a cervical pillow; (vi) a
                      thermophore; and (vii) an orthopedic car seat cushion.

              (iii)   On February 16, 2018, a patient named LS was purportedly involved in a
                      motor vehicle accident. LS purportedly started treating with Stracar on
                      February 19, 2018. After Stracar purportedly performed an initial
                      examination on LS, Stracar issued a prescription in the name of LS that
                      was provided to the Supplier Defendants for the following Fraudulent
                      Equipment: (i) a two-piece cervical collar; (ii) a TLSO support brace; (iii)
                      a bed board; (iv) an egg crate mattress; (v) a cervical pillow; (vi) a
                      thermophore; and (vii) an orthopedic car seat cushion.

              (iv)    On October 26, 2018, a patient named JC was purportedly involved in a
                      motor vehicle accident. JC purportedly started treating with Stracar on
                      October 29, 2018. After Stracar purportedly performed an initial
                      examination on JC, Stracar issued a prescription in the name of JC that
                      was provided to the Supplier Defendants for the following Fraudulent
                      Equipment: (i) a two-piece cervical collar; (ii) a TLSO support brace; (iii)
                      a bed board; (iv) an egg crate mattress; (v) a cervical pillow; (vi) a
                      thermophore; and (vii) an orthopedic car seat cushion.

              (v)     On January 29, 2019, a patient named FS was purportedly involved in a
                      motor vehicle accident. FS purportedly started treating with Stracar on
                      February 1, 2019. After Stracar purportedly performed an initial
                      examination on FS, Stracar issued a prescription in the name of FS that
                      was provided to the Supplier Defendants for the following Fraudulent
                      Equipment: (i) a two-piece cervical collar; (ii) a TLSO support brace; (iii)
                      a bed board; (iv) an egg crate mattress; (v) a cervical pillow; (vi) a
                      thermophore; and (vii) an orthopedic car seat cushion.

       177.   These are only representative samples. In fact, virtually all of the Insureds

identified in Exhibit “1” that received an initial examination by Stracar were provided with a

preset prescriptions containing the following Fraudulent Equipment: (i) a TLSO support brace;

(ii) a two-piece cervical collar; (iii) a bed board; (iv) an egg crate mattress; (v) an cervical

pillow; and (vi) a thermophore.

       178.   In keeping with the fact that the prescriptions for Fraudulent Equipment provided

after purported initial examinations by Stracar were not medically necessary and provided

pursuant to a predetermined fraudulent protocol, the contemporaneous initial examination reports



                                               46
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 47 of 88 PageID #: 47




did not contain any sufficient information to explain why the healthcare providers prescribed any

of the Fraudulent Equipment.

       179.    The predetermined fraudulent protocol between the Supplier Defendants and

Stracar continued after the Insureds’ initial examinations. To the extent that the Insureds

identified in Exhibit “1” continued treating with Stracar and purportedly underwent follow-up

examinations, the Insureds would virtually always be provided with two additional prescriptions

for virtually identical Fraudulent Equipment, one at each of the first two follow-up examinations.

       180.    Regardless of the type of motor vehicle accident, the age of each patient, each

patient’s physical condition, each patient’s subjective complaints, each patient’s recovery since

the accident, or whether each patient would actually use the Fraudulent Equipment, after the first

purported follow-up examination, Stracar virtually always prescribed to every Insured identified

in Exhibit “1” that he treated with a whirlpool.

       181.    Thereafter at a second follow-up examination, and again regardless of the type of

motor vehicle accident, age of each patient, each patient’s physical condition, each patient’s

subjective complaints, or each patient’s actual recovery, Stracar virtually always prescribed

another preset prescription for Fraudulent Equipment, which included: (i) a massager; (ii)

infrared heat lamp; (iii) EMS unit: and (iv) EMS belt.

       182.    For example:

               (i)     On April 17, 2017, a patient named SH was purportedly involved in a
                       motor vehicle accident. SH purportedly started treating with Stracar on
                       April 19, 2017. Following a purported follow-up examination on May 3,
                       2017, Stracar issued a prescription in the name of SH for a whirlpool that
                       was provided to the Supplier Defendants. After another purported follow-
                       up examination on June 7, 2017, Stracar issued a prescription in the name
                       of SH for the following Fraudulent Equipment that was provided to the
                       Supplier Defendants: (i) massager; (ii) infra-red lamp; (iii) EMS unit; and
                       (iv) EMS belt.




                                                   47
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 48 of 88 PageID #: 48




              (ii)    On September 1, 2017, a patient named FG was purportedly involved in a
                      motor vehicle accident. FG purportedly started treating with Stracar on
                      September 12, 2017. Following a purported follow-up examination on
                      October 3, 2017, Stracar issued a prescription in the name of FG for a
                      whirlpool that was provided to the Supplier Defendants. After another
                      purported follow-up examination on November 8, 2017, Stracar issued a
                      prescription in the name of FG for the following Fraudulent Equipment
                      that was provided to the Supplier Defendants: (i) massager; (ii) infra-red
                      lamp; (iii) EMS unit; and (iv) EMS belt.

              (iii)   On January 17, 2018, a patient named DM was purportedly involved in a
                      motor vehicle accident. DM purportedly started treating with Stracar on
                      January 19, 2018. Following a purported follow-up examination on March
                      6, 2018, Stracar issued a prescription in the name of DM for a whirlpool
                      that was provided to the Supplier Defendants. After another purported
                      follow-up examination on March 23, 2018, Stracar issued a prescription in
                      the name of DM for the following Fraudulent Equipment that was
                      provided to the Supplier Defendants: (i) massager; (ii) infra-red lamp; (iii)
                      EMS unit; and (iv) EMS belt.

              (iv)    On March 31, 2018, a patient named GI was purportedly involved in a
                      motor vehicle accident. GI purportedly started treating with Stracar on
                      April 12, 2018. Following a purported follow-up examination on May 1,
                      2018, Stracar issued a prescription in the name of GI for a whirlpool that
                      was provided to the Supplier Defendants. After another purported follow-
                      up examination on June 18, 2018, Stracar issued a prescription in the name
                      of GI for the following Fraudulent Equipment that was provided to the
                      Supplier Defendants: (i) massager; (ii) infra-red lamp; (iii) EMS unit; and
                      (iv) EMS belt.

              (v)     On September 8, 2018, a patient named BD was purportedly involved in a
                      motor vehicle accident. BD purportedly started treating with Stracar on
                      September 21, 2018. Following a purported follow-up examination on
                      October 8, 2018, Stracar issued a prescription in the name of BD for a
                      whirlpool that was provided to the Supplier Defendants. After another
                      purported follow-up examination on November 13, 2018, Stracar issued a
                      prescription in the name of BD for the following Fraudulent Equipment
                      that was provided to the Supplier Defendants: (i) massager; (ii) infra-red
                      lamp; (iii) EMS unit; and (iv) EMS belt.

       183.   These are only representative samples. In fact, virtually all of the Insureds

identified in Exhibit “1” that received two follow-up examinations by Stracar were issued a




                                               48
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 49 of 88 PageID #: 49




prescription for a whirlpool and a second preset prescription for multiple items of Fraudulent

Equipment, including a massager, infra-red lamp, EMS unit, and EMS belt.

       184.   Similar to the prescriptions issued after purported initial examination, and in

keeping with the fact that the prescriptions provided by Stracar after purported follow-up

examinations were not medically necessary and were provided pursuant to a predetermined

fraudulent protocol, the contemporaneous follow-up examination reports did not contain any

sufficient information to explain why Stracar prescribed any of the Fraudulent Equipment.

       185.   In keeping with the fact that the prescriptions provided by Stracar after purported

follow-up examinations were not medically necessary and were provided pursuant to a

predetermined fraudulent protocol, the follow-up examination reports never referenced or

discussed the Insureds’ previously prescribed Fraudulent Equipment.

       186.   Furthermore, and in keeping with the fact that all the prescriptions by Stracar

issued to the Insureds identified in Exhibit “1” were not medically necessary and were part of a

predetermined fraudulent protocol, when two or more Insureds were involved in the same

underlying motor vehicle accident and received treatment at the Eastchester Road Clinic, those

Insureds virtually always received the above-described virtually identical prescriptions for

Fraudulent Equipment.

       187.   For example:

              (i)     On April 17, 2017, two Insureds – SH and CQ – were involved in the same
                      automobile accident. Thereafter, both SH and CQ sought treatment with
                      Stracar. SH and CQ were different ages, in different physical conditions,
                      and experienced the impact from different positions in the vehicle. Even so,
                      subsequent to Stracar’s purported initial examinations of SH and CQ,
                      Stracar issued virtually identical preset prescriptions for Fraudulent
                      Equipment to SH and CQ that were provided to the Supplier Defendants,
                      which included: (i) a two-piece cervical collar; (ii) a TLSO support brace;
                      (iii) a bed board; (iv) an egg crate mattress; (v) a cervical pillow; (vi) a
                      thermophore; and (vii) a knee support. Subsequent to Stracar’s purported



                                               49
Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 50 of 88 PageID #: 50




                  follow-up examinations of SH and CQ, Stracar issued virtually identical
                  prescriptions for whirlpools that were provided to the Supplier Defendants.
                  Furthermore, after Stracar’s purported second follow-up examinations of
                  SH and CQ, Stracar issued virtually identical preset prescriptions for the
                  following Fraudulent Equipment that were provided to the Supplier
                  Defendants: (i) a massager; (ii) a heat lamp; (iii) an EMS unit; and (iv) an
                  EMS belt.

          (ii)    On January 26, 2018, two Insureds – MN and TM – were involved in the
                  same automobile accident. Thereafter, both MN and TM sought treatment
                  with Stracar. MN and TM were different ages, in different physical
                  conditions, and experienced the impact from different positions in the
                  vehicle. Even so, subsequent to Stracar’s purported initial examinations of
                  MN and TM, Stracar issued virtually identical preset prescriptions for
                  Fraudulent Equipment to MN and TM that were provided to the Supplier
                  Defendants, which included: (i) a two-piece cervical collar; (ii) a TLSO
                  support brace; (iii) a bed board; (iv) an egg crate mattress; (v) a cervical
                  pillow; and (vi) a thermophore. Subsequent to Stracar’s purported follow-
                  up examinations of MN and TM, Stracar issued virtually identical
                  prescriptions for whirlpools that were provided to the Supplier Defendants.
                  Furthermore, after Stracar’s purported second follow-up examinations of
                  MN and TM, Stracar issued virtually identical preset prescriptions for the
                  following Fraudulent Equipment that were provided to the Supplier
                  Defendants: (i) a massager; (ii) a heat lamp; (iii) an EMS unit; and (iv) an
                  EMS belt.

          (iii)   On February 27, 2018, two Insureds – DF and MH – were involved in the
                  same automobile accident. Thereafter, both DF and MH sought treatment
                  with Stracar. DF and MH were different ages, in different physical
                  conditions, and experienced the impact from different positions in the
                  vehicle. Even so, subsequent to Stracar’s purported initial examinations of
                  DF and MH, Stracar issued virtually identical preset prescriptions for
                  Fraudulent Equipment to DF and MH that were provided to the Supplier
                  Defendants, which included: (i) a two-piece cervical collar; (ii) a TLSO
                  support brace; (iii) a bed board; (iv) an egg crate mattress; (v) a cervical
                  pillow; and (vi) a thermophore. Subsequent to Stracar’s purported follow-
                  up examinations of DF and MH, Stracar issued virtually identical
                  prescriptions for whirlpools that were provided to the Supplier Defendants.
                  Furthermore, after Stracar’s purported second follow-up examinations of
                  DF and MH, Stracar issued virtually identical preset prescriptions for the
                  following Fraudulent Equipment that were provided to the Supplier
                  Defendants: (i) a massager; (ii) a heat lamp; (iii) an EMS unit; and (iv) an
                  EMS belt.

          (iv)    On March 20, 2018, two Insureds – EC and VC – were involved in the same
                  automobile accident. Thereafter, both EC and VC sought treatment with
                  Stracar. EC and VC were different ages, in different physical conditions,



                                           50
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 51 of 88 PageID #: 51




                        and experienced the impact from different positions in the vehicle. Even so,
                        subsequent to Stracar’s purported initial examinations of EC and VC,
                        Stracar issued virtually identical preset prescriptions for Fraudulent
                        Equipment to EC and VC that were provided to the Supplier Defendants,
                        which included: (i) a two-piece cervical collar; (ii) a TLSO support brace;
                        (iii) a bed board; (iv) an egg crate mattress; (v) a cervical pillow; (vi) a
                        thermophore; (vii) a orthopedic seat cushion; and (viii) a knee support.
                        Subsequent to Stracar’s purported follow-up examinations of EC and VC,
                        Stracar issued virtually identical prescriptions for whirlpools that were
                        provided to the Supplier Defendants. Furthermore, after Stracar’s purported
                        second follow-up examinations of EC and VC, Stracar issued virtually
                        identical preset prescriptions for the following Fraudulent Equipment that
                        were provided to the Supplier Defendants: (i) a massager; (ii) a heat lamp;
                        (iii) an EMS unit; and (iv) an EMS belt.

                (v)     On February 1, 2019, two Insureds – JE and VC – were involved in the
                        same automobile accident. Thereafter, both JE and VC sought treatment
                        with Stracar. JE and VC were different ages, in different physical
                        conditions, and experienced the impact from different positions in the
                        vehicle. Even so, subsequent to Stracar’s purported initial examinations of
                        JE and VC, Stracar issued virtually identical preset prescriptions for
                        Fraudulent Equipment to JE and VC that were provided to the Supplier
                        Defendants, which included: (i) a two-piece cervical collar; (ii) a TLSO
                        support brace; (iii) a bed board; (iv) an egg crate mattress; (v) a cervical
                        pillow; and (vi) a thermophore. Furthermore, subsequent to Stracar’s
                        purported follow-up examinations of JE and VC, Stracar issued virtually
                        identical prescriptions for whirlpools that were provided to the Supplier
                        Defendants.

        188.    These are only representative examples. In virtually all of the claims for

Fraudulent Equipment identified in Exhibit “1” where two or more Insureds were involved in the

same underlying accident were treated by Stracar, Stracar virtually always prescribed multiple

prescriptions for virtually identical Fraudulent Equipment despite the fact that the Insureds were

differently situated.

        189.    In further keeping with the fact that each prescription for Fraudulent Equipment

issued from a healthcare provider at the Eastchester Road Clinic was not medically necessary

and was part of the fraudulent scheme, virtually all of the prescriptions for cervical collars and

back support braces routinely contravened the Insureds’ conservative treatment plans. For




                                                 51
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 52 of 88 PageID #: 52




example, Stracar systemically prescribed cervical collars and back support braces, and

occasionally knee support braces, which immobilize the patient while directing the Insureds to

undergo physical therapy regimens, which would require prolonged bending and stretching of

weakened parts of the body, including the spine. In this context, the prescriptions for cervical

collars, back support braces, and knee support braces completely contravened the mobilizing

physical therapy treatments also prescribed by the same healthcare provider. No legitimate

treatment regimen would involve the simultaneous prescription of mobilizing physical therapy

and immobilizing devices.

       190.    Additionally, as part of the fraudulent scheme, the prescriptions issued by Stracar

were never given to the Insureds but were routed directly to the Supplier Defendants, thus taking

any risk out of the equation that an Insured would fill the prescription from an outside source or

not fill all or part of the prescription. In fact, in many cases, the Insureds were provided with

Fraudulent Equipment directly from receptionists at the Eastchester Road Clinic, without any

interaction with or instruction concerning their use from either the Supplier Defendants or a

healthcare provider.

       191.    Additionally as part of the fraudulent scheme, the prescriptions issued by Stracar

were purposefully generic and vague so as to allow the Supplier Defendants to choose the

specific type of Fraudulent Equipment that they purported to provide Insureds and bill GEICO

and other New York automobile insurers, in order to increase their financial gain.

       192.    By way of example, rather than specifying the type of back support brace and

knee support braces that patients should receive by providing a specific HCPCS Code – or a

detailed description that could only be associated with one type of HCPCS Code – Stracar

simply issued prescriptions containing the phrase “TLSO” and “knee support” with the intent of




                                               52
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 53 of 88 PageID #: 53




enabling the Supplier Defendants to select a specific type of support brace that was more highly

priced and profitable, instead of issuing prescriptions for support braces that were actually

needed in the first instance.

       D.      The Unlawful Distribution of Fraudulent Equipment to Insureds by the
               Supplier Defendants Without Valid Prescriptions

       193.    Med Equipments is not a licensed medical professional corporation, and

Ayzenberg is not a licensed healthcare provider. As such, the Supplier Defendants were not

lawfully permitted to prescribe DME and OD to Insureds. For the same reason, the Supplier

Defendants cannot properly dispense DME and/or OD to an Insured without a valid prescription

from a licensed healthcare professional that definitively identifies the DME and/or OD to be

provided.

       194.    However, in many of the fraudulent claims identified in Exhibit “1”, the Supplier

Defendants improperly decided what DME and OD to provide to Insureds without a valid

definitive prescription from a licensed healthcare provider. More specifically, the prescriptions

for DME and/or OD provided to the Supplier Defendants from the Referral Defendants and other

healthcare providers were vague and generic because the prescriptions did not definitively

identify the DME and/or OD to be provided. For example, the vague and generic prescriptions

did not: (i) provide a specific HCPCS Code for the DME and/or OD to be provided; or (ii)

provide sufficient detail to direct the Supplier Defendants to a unique type of DME and/or OD.

       195.    The vague and generic prescriptions from the Referral Defendants – and other

healthcare providers – was intended to and actually provided the Supplier Defendants with the

opportunity to select from among several different pieces of Fraudulent Equipment, each having

varying reimbursement rates in the Medicaid Fee Schedule.




                                               53
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 54 of 88 PageID #: 54




       196.   The Referral Defendants – and other healthcare providers – intended to issue

vague and generic prescriptions to and actually provided the Supplier Defendants with the

opportunity to select from among several different pieces of Fraudulent Equipment, each having

varying reimbursement rates in the Medicaid Fee Schedule.

       197.   In a legitimate clinical setting, a DME/OD retailer would contact the referring

healthcare provider to request clarification on the specific items that were being requested,

including the features and requirements in order to dispense the appropriate DME and/or OD

prescribed to each patient. Upon information and belief, the Supplier Defendants never contacted

the referring healthcare provider to seek instruction and/or clarification, but rather made their

own determination as to the specific Fraudulent Equipment purportedly provided to each

Insured. Not surprisingly, the Supplier Defendants elected to provide the Insureds with

Fraudulent Equipment that had a reimbursement rate in the higher-end of the permissible range

under the Medicaid Fee Schedule.

       198.   For example, the prescriptions issued by the healthcare providers at the Richmond

Ave Clinic, including Apple and Burt, requested a “l.s.o. support” corresponded to over 20

different unique HCPCS Codes, each with its own distinguishing features and maximum

reimbursable amount that can be dispensed to Insureds, including:

              (i)     HCPCS Code L0625, a lumbar orthosis device that is flexible,
                      prefabricated and off-the-shelf, which has a maximum reimbursement rate
                      of $43.27.

              (ii)    HCPCS Code L0626, a lumbar orthosis device with rigid posterior
                      panel(s) that is prefabricated but customized to fit a specific patient, which
                      has a maximum reimbursement rate of $61.25.

              (iii)   HCPCS Code L0627, a lumbar orthosis device with rigid anterior and
                      posterior panels that is prefabricated but customized to fit a specific
                      patient, which has a maximum reimbursement rate of $322.98.




                                               54
Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 55 of 88 PageID #: 55




          (iv)    HCPCS Code L0628, a lumbar-sacral orthosis device that is flexible,
                  prefabricated and off-the-shelf, which has a maximum reimbursement rate
                  of $65.92.

          (v)     HCPCS Code L0629, a lumbar-sacral orthosis device that is flexible and
                  custom fabricated, which has a maximum reimbursement rate of $175.00.

          (vi)    HCPCS Code L0630, a lumbar-sacral orthosis device with rigid posterior
                  panel(s) that is prefabricated but customized to fit a specific patient, which
                  has a maximum reimbursement rate of $127.26.

          (vii)   HCPCS Code L0631, a lumbar-sacral orthosis device with rigid anterior
                  and posterior panels that is prefabricated but customized to fit a specific
                  patient, which has a maximum reimbursement rate of $ 806.64.

          (viii) HCPCS Code L0632, a lumbar-sacral orthosis device with rigid anterior
                 and posterior panels that is custom fabricated, which has a maximum
                 reimbursement rate of $ 1150.00.

          (ix)    HCPCS Code L0633, a lumbar-sacral orthosis device with rigid posterior
                  frame/panel(s) that is prefabricated but customized to fit a specific patient,
                  which has a maximum reimbursement rate of $225.31.

          (x)     HCPCS Code L0634, a lumbar-sacral orthosis device with rigid posterior
                  frame/panel(s) that is custom fabricated, which has a maximum
                  reimbursement rate of $759.92.

          (xi)    HCPCS Code L0635, a lumbar-sacral orthosis device with lumbar flexion
                  and rigid posterior frame/panels that is prefabricated, which has a
                  maximum reimbursement rate of $765.98.

          (xii)   HCPCS Code L0636, a lumbar-sacral orthosis device with lumbar flexion
                  and rigid posterior frame/panels that is custom fabricated, which has a
                  maximum reimbursement rate of $1036.35.

          (xiii) HCPCS Code L0637, a lumbar-sacral orthosis device with rigid anterior
                 and posterior frame/panels that is prefabricated but customized to fit a
                 specific patient, which has a maximum reimbursement rate of $844.13.

          (xiv)   HCPCS Code L0638, a lumbar-sacral orthosis device with rigid anterior
                  and posterior frame/panels that is custom fabricated, which has a
                  maximum reimbursement rate of $1036.35.

          (xv)    HCPCS Code L0639, a lumbar-sacral orthosis device with rigid
                  shell(s)/panel(s) that is prefabricated but customized to fit a specific
                  patient, which has a maximum reimbursement rate of $844.13.




                                           55
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 56 of 88 PageID #: 56




              (xvi)   HCPCS Code L0640, a lumbar-sacral orthosis device with rigid
                      shell(s)/panel(s) that is custom fabricated, which has a maximum
                      reimbursement rate of $822.21.

              (xvii) HCPCS Code L0641, a lumbar orthosis device with rigid posterior
                     panel(s) that is prefabricated and off-the-shelf, which has a maximum
                     reimbursement rate of $53.80.

              (xviii) HCPCS Code L0642, a lumbar orthosis device with rigid anterior and
                      posterior panels that is prefabricated and off-the-shelf, which has a
                      maximum reimbursement rate of $283.76.

              (xix)   HCPCS Code L0643, a lumbar-sacral orthosis device with rigid posterior
                      panel(s) that is prefabricated and off-the-shelf, which has a maximum
                      reimbursement rate of $111.80.

              (xx)    HCPCS Code L0648, a lumbar-sacral orthosis device with rigid anterior
                      and posterior panels that is prefabricated and off-the-shelf, which has a
                      maximum reimbursement rate of $708.65.

              (xxi)   HCPCS Code L0649, a lumbar-sacral orthosis device with rigid posterior
                      frame/panel(s) that is prefabricated and off-the-shelf, which has a
                      maximum reimbursement rate of $197.95.

              (xxii) HCPCS Code L0650, a lumbar-sacral orthosis device with rigid anterior
                     and posterior frame/panels that is prefabricated and off-the-shelf, which
                     has a maximum reimbursement rate of $741.59.

              (xxiii) HCPCS Code L0651, a lumbar-sacral orthosis device with rigid
                      shell(s)/panel(s) that is prefabricated and off-the-shelf, which has a
                      maximum reimbursement rate of $741.59.

       199.   Similarly, the prescriptions issued by Stracar that requested a “TLSO”

corresponded to over 20 unique HCPCS Codes, each with its own distinguishing features and

maximum reimbursable amount that can be dispensed to Insureds, including:

              (i)     HCPCS Code L0450, a TLSO that provides trunk support in the upper
                      thoracic region that is flexible, prefabricated and off-the-shelf, which has a
                      maximum reimbursement rate of $144.00.

              (ii)    HCPCS Code L0452, a TLSO that provides trunk support in the upper
                      thoracic region that is flexible, prefabricated and custom-fabricated, which
                      has a maximum reimbursement rate of $330.85.

              (iii)   HCPCS Code L0454, a TLSO that provides trunk support from the
                      sacrococcygeal junction to above the T-9 vertebra that is flexible,


                                                56
Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 57 of 88 PageID #: 57




                  prefabricated, and custom-fitted, which has a maximum reimbursement
                  rate of $270.00.

          (iv)    HCPCS Code L0455, a TLSO that provides trunk support from the
                  sacrococcygeal junction to above the T-9 vertebra that is flexible,
                  prefabricated, and off-the-shelf, which has a maximum reimbursement rate
                  of $239.42.

          (v)     HCPCS Code L0456, a TLSO that provides trunk support to the thoracic
                  region with a rigid posterior panel that is flexible, prefabricated, and
                  custom-fitted, which has a maximum reimbursement rate of $778.11.

          (vi)    HCPCS Code L0457, a TLSO that provides trunk support to the thoracic
                  region with a rigid posterior panel that is flexible, prefabricated, and off-
                  the-shelf, which has a maximum reimbursement rate of $686.57.

          (vii)   HCPCS Code L0458, a TLSO made of a modular segmented spinal
                  system with two rigid plastic shells that is prefabricated, which has a
                  maximum reimbursement rate of $400.18.

          (viii) HCPCS Code L0460, a TLSO made of a modular segmented spinal
                 system with two rigid plastic shells that is prefabricated and custom-fitted,
                 which has a maximum reimbursement rate of $400.18.

          (ix)    HCPCS Code L0462, a TLSO made of a modular segmented spinal
                  system with three rigid plastic shells that is prefabricated and custom-
                  fitted, which has a maximum reimbursement rate of $400.18.

          (x)     HCPCS Code L0464, a TLSO made of a modular segmented spinal
                  system with four rigid plastic shells that is prefabricated, which has a
                  maximum reimbursement rate of $400.18.

          (xi)    HCPCS Code L0466, a TLSO made of a rigid posterior frame and flexible
                  soft anterior apron that is prefabricated and custom-fitted, which has a
                  maximum reimbursement rate of $280.02.

          (xii)   HCPCS Code L0467, a TLSO made of a rigid posterior frame and flexible
                  soft anterior apron that is prefabricated, which has a maximum
                  reimbursement rate of $247.07.

          (xiii) HCPCS Code L0468, a TLSO made of a rigid posterior frame and flexible
                 soft anterior apron with lateral strength provided by pelvic, thoracic, and
                 lateral frame pieces that is prefabricated and custom-fitted, which has a
                 maximum reimbursement rate of $343.54

          (xiv)   HCPCS Code L0469, a TLSO made of a rigid posterior frame and flexible
                  soft anterior apron with lateral strength provided by pelvic, thoracic, and




                                           57
Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 58 of 88 PageID #: 58




                  lateral frame pieces that is prefabricated and off-the-shelf, which has a
                  maximum reimbursement rate of $303.13

          (xv)    HCPCS Code L0470, a TLSO made of a rigid posterior frame and flexible
                  soft anterior apron with rotational strength provided by subclavicular
                  extensions that is prefabricated, which has a maximum reimbursement rate
                  of $402.39

          (xvi)   HCPCS Code L0472, a TLSO made of a rigid anterior and lateral frame
                  that is prefabricated, which has a maximum reimbursement rate of
                  $295.00

          (xvii) HCPCS Code L0480, a TLSO made of a one-piece rigid plastic shell
                 without interface liner that is custom fabricated, which has a maximum
                 reimbursement rate of $900.00

          (xviii) HCPCS Code L0482, a TLSO made of a one-piece rigid plastic shell with
                  interface liner that is custom fabricated, which has a maximum
                  reimbursement rate of $1,442.24

          (xix)   HCPCS Code L0484, a TLSO made of a one-piece rigid plastic shell
                  without interface liner and with overlapping plastic for enhanced lateral
                  strength that is custom fabricated, which has a maximum reimbursement
                  rate of $1,432.83

          (xx)    HCPCS Code L0486, a TLSO made of a one-piece rigid plastic shell with
                  interface liner and overlapping plastic for enhanced lateral strength that is
                  custom fabricated, which has a maximum reimbursement rate of
                  $1,523.40.

          (xxi)   HCPCS Code L0488, a TLSO made of a one-piece rigid plastic shell with
                  interface liner that is prefabricated, which has a maximum reimbursement
                  rate of $886.23

          (xxii) HCPCS Code L0490, a TLSO made of a one-piece rigid plastic shell with
                 overlapping reinforced anterior that is prefabricated, which has a
                 maximum reimbursement rate of $249.76

          (xxiii) HCPCS Code L0491, a TLSO made of a modular segmented spinal
                  system with two rigid plastic shells that is prefabricated, which has a
                  maximum reimbursement rate of $543.13

          (xxiv) HCPCS Code L0492, a TLSO made of a modular segmented spinal
                 system with three rigid plastic shells that is prefabricated, which has a
                 maximum reimbursement rate of $356.79.




                                           58
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 59 of 88 PageID #: 59




       200.    As unlicensed healthcare providers, the Supplier Defendants were not legally

permitted to determine which of the above-available options were best suited for each Insured

based upon a vague prescription for a “l.s.o support” or “TLSO”.

       201.    However, without contacting the Referral Defendants, the Supplier Defendants

simply provided virtually every Insured with a prescription for an “l.s.o. support” the same

lumbar orthotic and billed GEICO using HCPCS Code L0642 requesting a reimbursement of

$283.76 for each unit, which resulted in hundreds of needlessly inflated charges to GEICO.

       202.    Similarly, and again without contacting the Referral Defendants, the Supplier

Defendants simply provided virtually every Insured with a prescription for a “TLSO” the same

back support and billed GEICO using HCPCS Code L0490 requesting a reimbursement of

$249.76 for each unit, which resulted in hundreds of needless inflated charged to GEICO.

       203.    A similar pattern existed with respect to the prescriptions for knee support braces

issued by the Referral Defendants. As described above, part of the predetermined fraudulent

protocol involved Stracar’s prescriptions for a “knee support”.

       204.    Even so, the vague and generic language for knee supports contained in the

prescriptions directly relate to the over 15 different unique HCPCS Codes, each with its own

distinguishing features and maximum reimbursable amount that can be dispensed to Insureds,

including:

               (i)     HCPCS Code L1810, a knee orthosis that is elastic with joints and that is
                       prefabricated and custom-fitted, which has a maximum reimbursement
                       rate of $80.51.

               (ii)    HCPCS Code L1812, a knee orthosis that is elastic with joints and that is
                       prefabricated and off-the-shelf, which has a maximum reimbursement rate
                       of $71.04.

               (iii)   HCPCS Code L1820, a knee orthosis that is elastic with condylar pads and
                       joints and that is prefabricated, which has a maximum reimbursement rate
                       of $110.00.


                                                59
Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 60 of 88 PageID #: 60




          (iv)    HCPCS Code L1830, a knee orthosis that is immobilizing and that is
                  prefabricated and off-the-shelf, which has a maximum reimbursement rate
                  of $65.00.

          (v)     HCPCS Code L1831, a knee orthosis with a locking knee joint that is
                  prefabricated, which has a maximum reimbursement rate of $208.13.

          (vi)    HCPCS Code L1832, a knee orthosis that has adjustable knee joints and
                  that is prefabricated and custom-fitted, which has a maximum
                  reimbursement rate of $607.55.

          (vii)   HCPCS Code L1833, a knee orthosis that has adjustable knee joints and
                  that is prefabricated and off-the-shelf, which has a maximum
                  reimbursement rate of $536.08.

          (viii) HCPCS Code L1834, a knee orthosis that is rigid, without a knee joint,
                 and that is custom fabricated, which has a maximum reimbursement rate
                 of $595.41.

          (ix)    HCPCS Code L1836, a knee orthosis that is rigid, without a knee joint,
                  and that is prefabricated and off-the-shelf, which has a maximum
                  reimbursement rate of $104.84.

          (x)     HCPCS Code L1840, a knee orthosis that is for derotation of anterior
                  cruciate ligament and that is custom fabricated, which has a maximum
                  reimbursement rate of $597.50.

          (xi)    HCPCS Code L1843, a knee orthosis that extends from thigh to calf with
                  adjustable flexion and extension joint and that is prefabricated and
                  custom-fitted, which has a maximum reimbursement rate of $634.53.

          (xii)   HCPCS Code L1844, a knee orthosis that extends from thigh to calf with
                  adjustable flexion and extension joint and that is custom fabricated, which
                  has a maximum reimbursement rate of $1,107.70.

          (xiii) HCPCS Code L1845, a knee orthosis with a double upright that extends
                 from thigh to calf with adjustable flexion and extension joint and that is
                 prefabricated and custom-fitted, which has a maximum reimbursement
                 rate of $693.00.

          (xiv)   HCPCS Code L1846, a knee orthosis with a double upright that extends
                  from thigh to calf with adjustable flexion and extension joint and that is
                  custom fabricated, which has a maximum reimbursement rate of $828.18.

          (xv)    HCPCS Code L1847, a knee orthosis with a double upright with
                  adjustable joint and inflatable air support chambers and that is
                  prefabricated and custom-fitted, which has a maximum reimbursement
                  rate of $449.98.



                                          60
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 61 of 88 PageID #: 61




                  (xvi)   HCPCS Code L1848, a knee orthosis with a double upright with
                          adjustable joint and inflatable air support chambers and that is
                          prefabricated and off-the-shelf, which has a maximum reimbursement rate
                          of $397.04.

                  (xvii) HCPCS Code L1850, a Swedish type knee orthosis that is prefabricated
                         and off-the-shelf, which has a maximum reimbursement rate of $185.00.

                  (xviii) HCPCS Code L1860, a knee orthosis with a modification of the
                          supracondylar prosthetic socket that is custom fabricated, which has a
                          maximum reimbursement rate of $617.00.

       205.       As with the prescriptions for knee supports, the Supplier Defendants were not

legally permitted to determine which of the above-available options were best suited for each

Insured that had a prescription for a “knee support”.

       206.       However, without contacting the Referral Defendants, the Supplier Defendants

simply provided virtually every Insured with the same knee support and billed GEICO using

HCPCS Code L1820 requesting a reimbursement of $110.00 for each unit, which resulted in

hundreds of needlessly inflated charges to GEICO.

       207.       In reality, the Supplier Defendants unlawfully prescribed the Fraudulent

Equipment because they decided which specific items of DME and/or OD to provide to the

Insureds. These decisions by the Supplier Defendants were not based on: (i) prescriptions by

licensed healthcare providers containing sufficient detail to identify unique types DME and/or

OD; or (ii) the medical necessity of the specific items dispensed in relation to the Insureds.

Rather, the decisions by the Supplier Defendants were solely based on their own financial

enrichment. As a result, the Supplier Defendants were never eligible for reimbursement of No-

Fault Benefits.




                                                 61
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 62 of 88 PageID #: 62




       E.      The Supplier Defendants’ Fraudulent Billing for DME and/or OD

       208.    The bills submitted bills to GEICO and other New York automobile insurers by

the Supplier Defendants were also fraudulent in that they misrepresented the DME and OD

purportedly provided to the Insureds.

       209.    In the bills and other documents submitted to GEICO, the Supplier Defendants

misrepresented that the prescriptions relating to Fraudulent Equipment were for reasonable and

medically necessary items when the prescriptions for Fraudulent Equipment were based – not

upon medical necessity but – solely on predetermined fraudulent protocols due to the unlawful

financial arrangements between the Supplier Defendants and healthcare providers, including the

Referral Defendants, either directly or through third-parties who are not presently known.

       210.    Further, the Supplier Defendants misrepresented in the bills submitted to GEICO

that the Fraudulent Equipment purportedly provided to Insureds were based upon prescriptions

issued by licensed healthcare providers authorized to issue such prescriptions, when the

Fraudulent Equipment purportedly provided were based upon decisions made by laypersons.

       211.    Moreover, and as explained below, the bills submitted to GEICO by the Supplier

Defendants misrepresented, to the extent that any Fraudulent Equipment was provided: (i) the

Fee Schedule items matched the HCPCS Codes identified in the bills to GEICO, when in fact

they did not; and (ii) the charges for Non-Fee Schedule items were for permissible

reimbursement rates, when they were not.

               1)     The Supplier Defendants’ Fraudulently Misrepresented the Non-Fee
                      Schedule items Purportedly Provided

       212.    When the Supplier Defendants’ submitted bills to GEICO seeking payment for

Fraudulent Equipment, each of the bills contained HCPCS codes that were used to describe the

type of Fraudulent Equipment purportedly provided to the Insureds.



                                               62
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 63 of 88 PageID #: 63




       213.    As indicated above, the New York Fee Schedule provides that the Medicaid Fee

Schedule is used to determine the amount to pay for Fee Schedule items. The Medicaid Fee

Schedule specifically defines the requirements for each HCPCS code used to bill for DME

and/or OD.

       214.    Additionally, Noridian provides specific characteristics and requirements that

DME and OD must meet in order to qualify for reimbursement under a specific HCPCS code for

both Fee Schedule items and Non-Fee Schedule items.

       215.    By submitting bills to GEICO containing specific HCPCS Codes the Supplier

Defendants represented that Fraudulent Equipment they purportedly provided to Insureds

appropriately corresponded to the HCPCS Codes contained within each bill.

       216.    However, with the exception of codes relating to positioning pillows/cushions

under HCPCS Code E0190, electric heating pads under HCPCS Code E0215, and two-piece

cervical collars under HCPCS Code E0172, in virtually all of the bills submitted to GEICO for

Fee Schedule items, the Supplier Defendants fraudulently represented to GEICO that the HCPCS

Codes were accurate and appropriate for the Fee Schedule items purportedly provided to the

Insureds – to the extent that any Fraudulent Equipment was actually provided.

       217.    The prescriptions from the healthcare providers contained vague and generic

terms for Fraudulent Equipment to be provided to the Insureds. By contrast, the Supplier

Defendants’ submitted bills to GEICO containing HCPCS codes that represented a more

expensive tier of Fee Schedule items than necessary and that could be provided based upon the

type of equipment identified in the vague and generic prescriptions.

       218.    As indicated above, the predetermined fraudulent protocols due to unlawful

financial arrangements between the Supplier Defendants and healthcare providers, including the




                                               63
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 64 of 88 PageID #: 64




Referral Defendants, provided the Supplier Defendants with the opportunity to increase the

amount they could bill GEICO for Fraudulent Equipment purportedly provided to the Insureds.

       219.    Accordingly, the Referral Defendants and other healthcare providers purposefully

provided prescriptions to the Supplier Defendants that contained general categories of Fraudulent

Equipment to purportedly provide to the Insureds.

       220.    Based upon the vague and generic prescriptions that the Supplier Defendants

received, the Supplier Defendants were able to choose between multiple types of products that

would fit the vague description contained on the prescription.

       221.    Although several options were available to the Supplier Defendants based upon

the vague and generic prescriptions, the Supplier Defendants virtually always billed GEICO –

and likely other New York automobile insurers – using HCPCS Codes with higher

reimbursement amounts than necessary, which was done so for their financial benefit.

       222.    However, despite billing for Fee Schedule items using HCPCS Codes that had

higher than necessary reimbursement amounts, to the extent that the Supplier Defendants

provided any Fraudulent Equipment, the HCPCS codes in the bills submitted to GEICO severely

misrepresented the type of Fee Schedule items purportedly provided to the Insureds.

       223.    For example, as identified in the claims contained within Exhibit “1”, the Supplier

Defendants used the vague and generic language in the prescriptions to bill GEICO for hundreds

of lumbar orthotics under HCPCS Code L0642 with a charge of $283.86 per unit.

       224.    However, the bills to GEICO for HCPCS Code L0642 fraudulently

misrepresented the type of Fraudulent Equipment the Supplier Defendants purportedly provided

to Insureds as the lumbar orthotics they provided – to the extent that the lumbar orthotics were

actually provided – were not reimbursable under HCPCS Code L0642.




                                               64
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 65 of 88 PageID #: 65




         225.   HCPCS Code L0642 is a Fee Schedule item and is defined as follows:

                Lumbar orthosis, sagittal control, with rigid anterior and posterior panels,
                posterior extends from L-1 to below L-5 vertebra, produces intracavitary pressure
                to reduce load on the intervertebral discs, includes straps, closures, may include
                padding, shoulder straps, pendulous abdomen design, prefabricated, off-the-shelf

         226.   Essentially, the product assigned to HCPCS Code L0642 is a back brace with

rigid panels for the anterior and posterior parts of the lumbar spine.

         227.   However, despite billing GEICO – and other New York automobile insurers –

using HCPCS Code L0642, the specific lumbar orthotic provided by the Supplier Defendants –

to the extent that the Supplier Defendants provided the Insureds with any lumbar orthotics – did

not contain the requirements set forth in HCPCS Code L0642.

         228.   Upon information and belief, the lumbar orthotics provided – to the extent that

any were provided – were flexible materials that would have been properly billed under HCPCS

Code L0625, which is a Fee Schedule item defined as follows:

                Lumbar Orthosis, flexible, provides lumbar support, posterior extends from L-1 to
                below L-5 vertebra, produces intracavitary pressure to reduce load on the
                intervertebral discs, includes straps, closures, may include pendulous abdomen
                design, shoulder straps, stays, prefabricated, off-the-shelf

         229.   By contrast to the fraudulent charges for $283.86 for each lumbar-sacral orthotic

under HCPCS Code L0642 – and in keeping with the fact that the fraudulent charges were part

of the Supplier Defendants’ scheme to defraud GEICO and other automobile insurers – the Fee

Schedule sets a maximum reimbursement amount of $43.27 for each unit under HCPCS Code

L0625.

         230.   In each of the claims identified within Exhibit “1” where the Supplier Defendants

billed for Fraudulent Equipment under HCPCS Code L0642, each of the bills fraudulently




                                                 65
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 66 of 88 PageID #: 66




mispresented that the Supplier Defendants provided the Insureds with equipment that satisfied

the requirements of HCPCS Code L0642.

       231.    Furthermore, the claims identified in Exhibit “1” for orthopedic car seat cushions

under HCPCS Codes E1399 is another example of how the Supplier Defendants fraudulently

misrepresented the Fee Schedule items purportedly provided to Insureds – to the extent that

Fraudulent Equipment were actually provided.

       232.    Similar to the charges under HCPCS L0642, the Supplier Defendants used the

vague and generic language in the prescriptions to bill GEICO for hundreds of orthopedic car

seat cushions under HCPCS Code 1399 with a charge of $180.00 per unit.

       233.    However, the bills to GEICO for “orthopedic car seat cushions” under HCPCS

Code E1399 fraudulently misrepresented the Fee Schedule items purportedly provided to

Insureds as the seat cushions they provided – to the extent that the seat cushions were actually

provided – were not reimbursable under either HCPCS Code E1399.

       234.    HCPCS Code E1399 is a Non-Fee Schedule item, which has a reimbursement rate

to that of a Non-Fee Schedule item, i.e. the lesser of the price to the general public or 150% of

the provider’s acquisition cost.

       235.    By contrast, the car seat cushions provided by the Supplier Defendants – to the

extent that the Supplier Defendants provided the Insureds with any car seat cushions – would

have been properly billed under HCPCS Code E0190, which is a Fee Schedule item defined as a

“positioning cushion/pillow/wedge, any shape or size, includes all components and accessories.”

       236.    Unlike the fraudulent charges for $180.00 for each car seat cushion under HCPCS

Code E1399 – and in keeping with the fact that the fraudulent charges were part of the Supplier




                                               66
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 67 of 88 PageID #: 67




Defendants’ scheme to defraud GEICO and other automobile insurers – HCPCS Code E0190 is

a Fee Schedule item with a maximum reimbursement rate of $22.04 for each unit.

       237.   In each of the claims identified within Exhibit “1” where the Supplier Defendants

billed for car seat cushions under HCPCS Code E1399, each of the bills fraudulently

mispresented that the item purportedly provided the Insureds in order to obtain a higher

reimbursement rate.

       238.   The claims identified in Exhibit “1” for HCPCS Code E0272 is another example

of how the Supplier Defendants fraudulently misrepresented the Fee Schedule items purportedly

provided to Insureds – to the extent that any Fraudulent Equipment was actually provided.

       239.   Each of the claims identified within Exhibit “1” for HCPCS Code E0272

contained a charge for $155.52 based upon a prescription for a “egg crate mattress.”

       240.   However, the product represented by HCPCS Code E0272 is defined as a foam or

rubber mattress.

       241.   Despite billing GEICO – and other New York automobile insurers – using

HCPCS Code E0272, the items provided by the Supplier Defendants – to the extent that the

Supplier Defendants provided the Insureds with any item in response to the prescriptions for egg

crate mattresses – were not foam or rubber mattresses as required by HCPCS Code E0272.

       242.   Upon information and belief, by contrast, to the extent that any items were

provided, they were mattress pads/toppers in the shape of egg crates, not an actual mattress.

Mattress pads are Fee Schedule items listed under HCPCS Code L0199, which is defined as a

“Dry pressure pad for mattress, standard mattress length and width.”

       243.   Unlike the fraudulent charges for $155.52 for each egg crate mattress billed under

HCPCS Code E0272 – and in keeping with the fact that the fraudulent charges were part of the




                                               67
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 68 of 88 PageID #: 68




Supplier Defendants’ scheme to defraud GEICO and other automobile insurers – the Fee

Schedule sets a maximum reimbursement rate of $19.48 for each mattress pad/topper billed

under HCPCS Code L0199.

        244.      In each of the claims identified within Exhibit “1” where the Supplier Defendants

billed for Fraudulent Equipment under HCPCS Code E0272, each of the bills fraudulently

mispresented that the Supplier Defendants provided the Insureds with equipment that satisfies

the requirements of HCPCS Code E0272.

        245.      With the except of the specific HCPCS Codes identified above, in each of the

claims for Fee Schedule items identified within Exhibit “1”, to the extent that any Fraudulent

Equipment was actually provided, the Supplier Defendants fraudulently misrepresented the

HCPCS Codes identified in their billing to GEICO in order to increase the amount of No-Fault

Benefits they could obtain, and where therefore not eligible to collect No-Fault Benefits in the

first instance.

                  2)     The Supplier Defendants’ Fraudulent Misrepresented the Rate of
                         Reimbursement for Non-Fee Schedule Items

        246.      When the Supplier Defendants’ submitted bills to GEICO for Non-Fee Schedule

items the Supplier Defendants requested reimbursement rates that were unique and purportedly

based upon the specific Fraudulent Equipment purportedly provided to Insureds.

        247.      As indicated above, under the No-Fault Laws, Non-Fee Schedule items are

reimbursable as the lesser of: (i) 150% of the legitimate acquisition cost; or (ii) the cost to the

general public for the same item.

        248.      By submitting bills to GEICO for Non-Fee Schedule items, the Supplier

Defendants represented that they requested permissible reimbursement amounts that were




                                                 68
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 69 of 88 PageID #: 69




calculated as the lesser of: (i) 150% of the legitimate acquisition cost; or (ii) the cost to the

general public for the specific item.

       249.    However, in virtually all of the charges to GEICO identified in Exhibit “1” for

Non-Fee Schedule items, the Supplier Defendants fraudulently represented to GEICO that the

reimbursement sought was the lesser of: (i) 150% of the legitimate acquisition cost; or (ii) the

cost to the general public for the same item.

       250.    Instead, the Supplier Defendants submitted bills to GEICO with charges that

significantly inflated the permissible reimbursement amount of Non-Fee Schedule items in order

to maximize the amount of No-Fault Benefits they were able to obtain from GEICO and other

automobile insurers.

       251.    The Supplier Defendants were able to perpetrate this scheme to fraudulently

overcharged Non-Fee Schedule items by providing Insureds – to the extent that they actually

provided any Fraudulent Equipment –with low-cost and low-quality Fraudulent Equipment.

       252.    When the Supplier Defendants submitted bills to GEICO seeking No-Fault

Benefits for Non-Fee Schedule items, the charges fraudulently represented 150% of the Supplier

Defendants’ acquisition cost of costly high-quality items. In actuality, the Supplier Defendants’

legitimate acquisition cost for the low-quality items were significantly less.

       253.    In an effort to further their scheme, upon information and belief, the Supplier

Defendants, purposefully avoided researching the cost to the general public of the low-cost and

low-quality Non-Fee Schedule items purportedly provided to the Defendants.

       254.    Upon information and belief, the Supplier Defendants purposefully avoided

researching the cost to the general public of the Non-Fee Schedule items that they purportedly




                                                 69
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 70 of 88 PageID #: 70




provided because they knew that those items would be sold at significantly less than charges they

submitted to GEICO, and other automobile insurers.

       255.    In keeping with the fact that the Supplier Defendants fraudulently represented the

permissible reimbursement amounts in the bills submitted to GEICO for the Non-Fee Schedule

items solely for their financial benefit, the Supplier Defendants purposefully attempted to

conceal their effort to overcharge GEICO for Non-Fee Schedule items by virtually never

submitting a copy of their acquisition invoices in conjunction with their bills.

       256.    Upon information and belief, the Supplier Defendants did not include invoices

showing their legitimate cost to acquire the low-cost and low-quality Non-Fee Schedule items in

the bills submitted to GEICO because the invoices would have shown that the permissible

reimbursement amounts were significantly less than the charges contained in the bills.

       257.    To the extent that the Supplier Defendants did submit invoices in conjunction

with their bills to GEICO, upon information and belief, those invoices did not accurately

represent the legitimate cost to acquire the Non-Fee Schedule items.

       258.    In keeping with the fact that the Supplier Defendants attempted to conceal their

scheme to overcharge GEICO for Non-Fee Schedule items, the Supplier Defendants regularly

submitted two bills to GEICO for Non-Fee Schedule items purportedly provided to Insureds on a

single date.

       259.    For example, as stated above, subsequent to the Insureds’ follow-up examinations

at the Richmond Ave Clinic, the Supplier Defendants were provided with two separate

prescriptions issued on the same date to a single Insured. One prescription was virtually always

for a whirlpool, and the second prescription was for a massager, infrared heat lamp, EMS unit, an

EMS belt.




                                                 70
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 71 of 88 PageID #: 71




       260.    Although the Supplier Defendants received two separate prescriptions for a single

Insured, the Supplier Defendants virtually always purportedly provided all of the Fraudulent

Equipment identified on both prescriptions on a single date.

       261.    Despite purportedly providing the Fraudulent Equipment identified on the two

prescriptions to Insureds on a single date, the Supplier Defendants would submit two separate

bills to GEICO seeking reimbursement for items provided on a single day.

       262.    Similar to the lack of legitimacy for issuing multiple prescriptions on a single date

to a single Insured, there is also no legitimate reason why the Supplier Defendants would submit

multiple bills to GEICO for Fraudulent Equipment purportedly provided on a single date.

       263.    Upon information and belief, the Supplier Defendants split the Non-Fee Schedule

items purportedly provided to the Insureds on multiple bills in order to conceal the extent of the

fraudulent charges for Non-Fee Schedule items billed to GEICO.

       264.    As part of this scheme, the charges submitted to GEICO for Non-Fee Schedule

items identified in Exhibit “1” virtually always misrepresented the permissible reimbursement

amount.

       265.    For example, the Supplier Defendants billed GEICO for hundreds of EMS units

under HCPCS Code L0745 with a charge of $678.00 per unit that was falsely represented as a

permissible reimbursement amount for the Non-Fee Schedule item.

       266.    During GEICO’s investigation into the Supplier Defendants, GEICO was able to

examine the EMS units purportedly provided to the Insureds, which were billed under HCPCS

Code L0745, and observed that the EMS units were low-quality items made in China. Upon

further investigation, GEICO determined that the exact same low-quality model for the EMS




                                                71
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 72 of 88 PageID #: 72




units provided to Insureds were available for purchase to the general public on the internet, as

follows: (i) on Ebay for $28.99; and (ii) on MDsupplies.com for $35.99.

        267.   In virtually all of the charges submitted to GEICO for EMS units, the Supplier

Defendants fraudulently sought reimbursement for $678.00 per unit when the maximum

reimbursement charge was no-greater than the cost to the general public at a price of $28.99 per

unit.

        268.   Similarly, the Supplier Defendants billed GEICO for hundreds of infrared heat

lamps under HCPCS Code E0205 with a charge of $205.00 per unit that was falsely represented

as a permissible reimbursement amount for the Non-Fee Schedule item.

        269.   During GEICO’s investigation into the Supplier Defendants, GEICO was able to

examine the infrared heat lamps purportedly provided to the Insureds, which were billed under

HCPCS Code E0205, and observed that the heat lamps were low-quality items made in China.

GEICO also determined that the exact same low-quality model for the infrared heat lamps

provided to Insureds were available for purchase to the general public on the internet, as follows:

(i) on 4mdmedical.com for $14.63; and (ii) on eBay for $31.99.

        270.   In virtually all of the charges submitted to GEICO for infrared heat lamps, the

Supplier Defendants fraudulently sought reimbursement for $205.00 per unit when the maximum

reimbursement charge was no greater than the cost to the general public at $14.63 per unit.

        271.   The Supplier Defendants’ also billed GEICO for hundreds of massagers under

HCPCS Code E1399 with a charge of $208.50 per unit that was falsely represented as a

permissible reimbursement amount for the Non-Fee Schedule item.

        272.   During GEICO’s investigation into the Supplier Defendants, GEICO was able to

examine the massagers purportedly provided to the Insureds, which was billed under HCPCS




                                                72
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 73 of 88 PageID #: 73




Code E1399, and observed that the massagers were low-quality items made in China. GEICO

also determined that the exact same low-quality model infrared heat lamps were available for

purchase to the general public on the internet at Walmart for $24.99.

       273.    In virtually all of the charges submitted to GEICO for massagers, the Supplier

Defendants fraudulently sought reimbursement for $208.50 per unit when the maximum

reimbursement charge was no-greater than the cost to the general public at $24.99 per unit.

       274.    Furthermore, the Supplier Defendants billed GEICO for hundreds of whirlpools

under HCPCS Codes E1399 or E1300 with a charge of $409.00 per unit that was falsely

represented as a permissible reimbursement amount for the Non-Fee Schedule item.

       275.    During GEICO’s investigation into the Supplier Defendants, GEICO was able to

examine the whirlpools purportedly provided to the Insureds, which were billed under HCPCS

Codes E1399 and E1300, and observed that the whirlpools were low-quality items made in

China. GEICO also determined that the exact same low-quality model whirlpools were available

for purchase to the general public on the internet, as follows: (i) Amazon for $46.00; and (ii)

Walmart’s website for $39.00.

       276.    In virtually all of the charges submitted to GEICO for massagers, the Supplier

Defendants fraudulently sought reimbursement for $409.00 per unit when the maximum

reimbursement charge was no-greater than the cost to the general public at $39.00 per unit.

       277.    In each of the claims identified within Exhibit “1” for Non-Fee Schedule items,

the Supplier Defendants fraudulently misrepresented in the bills submitted to GEICO that the

charges for Non-Fee Schedule items were the lesser of 150% of the acquisition cost or the cost to

the general public, and where therefore not eligible to collect No-Fault Benefits in the first

instance.




                                               73
       Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 74 of 88 PageID #: 74




III.        The Fraudulent Billing the Defendants Submitted or Caused to be Submitted to
            GEICO

            278.   To support their fraudulent charges, the Defendants systematically submitted or

   caused to be submitted thousands of NF-3 forms, HCFA-1500 forms, and/or treatment reports to

   GEICO through and in the name of Med Equipments, seeking payment for Fraudulent

   Equipment.

            279.   The NF-3 forms, HCFA-1500 forms and treatment reports that Defendants

   submitted or caused to be submitted to GEICO were false and misleading in the following

   material respects:

                   (i)     The NF-3 forms, HCFA-1500 forms, and treatment reports uniformly
                           misrepresented to GEICO that the Supplier Defendants provided Fraudulent
                           Equipment pursuant to prescriptions by licensed healthcare providers for
                           reasonable and medically necessary DME and/or OD, and therefore were
                           eligible to receive No-Fault Benefits. In fact, the Supplier Defendants were
                           not entitled to receive No-Fault Benefits because, to the extent that the
                           Supplier Defendants provided any of Fraudulent Equipment, it was based
                           upon: (a) unlawful financial arrangements with the healthcare providers,
                           including the Referral Defendants, either directly or through third-parties
                           who are presently unknown; and (b) predetermined fraudulent protocols
                           without regard for the medical necessity of the items.

                   (ii)    The NF-3 forms, HCFA-1500 forms, and treatment reports uniformly
                           misrepresented to GEICO that the Supplier Defendants provided Fraudulent
                           Equipment that directly corresponded to the HCPCS Codes contained
                           within each form, and therefore were eligible to receive No-Fault Benefits.
                           In fact, the Supplier Defendants were not entitled to receive No-Fault
                           Benefits because – to the extent that the Supplier Defendants provided any
                           Fraudulent Equipment to the Insureds – Fraudulent Equipment did not meet
                           the specific requirements for the HCPCS Codes identified in the NF-3
                           forms, HCFA-1500 forms, and treatment notes.

                   (iii)   The NF-3 forms, HCFA-1500 forms, and treatment reports uniformly
                           misrepresented to GEICO the reimbursement amount for the Non-Fee
                           Schedule items provided to the Insureds, to the extent that the Supplier
                           Defendants provided any Fraudulent Equipment, and therefore were
                           eligible to receive No-Fault Benefits. In fact, the Supplier Defendants were
                           not entitled to receive No-Fault Benefits because – to the extent that the
                           Supplier Defendants provided any Fraudulent Equipment to the Insureds –



                                                    74
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 75 of 88 PageID #: 75




                       falsified the permissible reimbursement amount for Non-Fee Schedule items
                       identified in the NF-3 forms, HCFA-1500 forms, and treatment notes.

IV.     The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

        280.   The Defendants were legally and ethically obligated to act honestly and with

integrity in connection with the billing that they submitted, or caused to be submitted, to GEICO.

        281.   To induce GEICO to promptly pay the fraudulent charges for Fraudulent

Equipment, the Defendants systemically concealed their fraud and went to great lengths to

accomplish this concealment.

        282.   Specifically, they knowingly misrepresented and concealed that the prescriptions

for Fraudulent Equipment were – not based upon medical necessity but – based upon

predetermined fraudulent protocols as a result of unlawful financial arrangements, were provided

to the Supplier Defendants, and ultimately used as the basis to submit bills to GEICO in order to

prevent GEICO from discovering that Fraudulent Equipment were billed to GEICO for financial

gain.

        283.   Additionally, the Defendants knowingly misrepresented and concealed that the

prescriptions for Fraudulent Equipment were based upon predetermined protocols and without

medical necessity in order to prevent GEICO from discovering that Fraudulent Equipment were

billed to GEICO for financial gain.

        284.   Furthermore, the Defendants knowingly misrepresented and concealed that the

prescriptions for Fraudulent Equipment were based upon decisions made by laypersons, without

legal authority to issue a prescription, and not by an actual healthcare provider, in order to prevent

GEICO from discovering that Fraudulent Equipment were billed to GEICO for financial gain.

        285.   Additionally, the Defendants knowingly misrepresented and concealed that the

HCPCS Codes for Fraudulent Equipment contained in the bills submitted by the Supplier



                                                 75
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 76 of 88 PageID #: 76




Defendants to GEICO did not accurately reflect the type of Fraudulent Equipment provided to the

Insureds in order to prevent GEICO from discovering that Fraudulent Equipment were billed to

GEICO for financial gain.

        286.   Lastly, the Defendants knowingly misrepresented the permissible reimbursement

amount of the Non-Fee Schedule items contained in the bills submitted by the Supplier Defendants

to GEICO and did not include any invoices to support the charges in order to prevent GEICO from

discovering that Non-Fee Schedule items were billed to GEICO for financial gain.

        287.   Once GEICO began to suspect that the Defendants were engaged in fraudulent

billing and treatment activities, GEICO requested that they submit additional verification,

including but not limited to, examinations under oath to determine whether the charges submitted

through the Defendants were legitimate. Nevertheless, in an attempt to conceal their fraud, the

Defendants failed and/or refused to respond to all of GEICO’s requests for verification of the

charges submitted.

        288.   GEICO maintains standard office practices and procedures that are designed to

and do ensure that no-fault claim denial forms or requests for additional verification of no-fault

claims are properly addressed and mailed in a timely manner in accordance with the No-Fault

Laws.

        289.   In accordance with the No-Fault Laws, and GEICO’s standard office practices

and procedures, GEICO either: (i) timely and appropriately denied the pending claims for No-

Fault Benefits submitted through the Defendants; or (ii) timely issued requests for additional

verification with respect to all of the pending claims for No-Fault Benefits submitted through the

defendants (yet GEICO failed to obtain compliance with the requests for additional verification),

and, therefore, GEICO’s time to pay or deny the claims has not yet expired.




                                               76
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 77 of 88 PageID #: 77




       290.    The Defendants hired law firms to pursue collection of the fraudulent charges from

GEICO and other insurers. These law firms routinely filed expensive and time-consuming

litigation against GEICO and other insurers if the charges were not promptly paid in full.

       291.    GEICO is under statutory and contractual obligations to promptly and fairly process

claims within 30 days. The facially valid documents submitted to GEICO in support of the

fraudulent charges at issue, combined with the material misrepresentations and fraudulent litigation

activity described above, were designed to and did cause GEICO to rely upon them. As a result,

GEICO incurred damages of more than $375,000.00 based upon the fraudulent charges.

       292.    Based upon the Defendants’ material misrepresentations and other affirmative acts

to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have

discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

                                 FIRST CAUSE OF ACTION
                                   Against Med Equipments
                      (Declaratory Judgment, 28 U.S.C. §§ 2201 and 2202)
       293.    GEICO repeats and realleges each and every allegation contained in paragraphs 1

through 292 of this Complaint as if fully set forth at length herein.

       294.    There is an actual case in controversy between GEICO and Med Equipments

regarding more than $575,000.00 in fraudulent billing that has been submitted to GEICO in the

name of Med Equipments.

       295.    Med Equipments has no right to receive payment for any pending bills submitted

to GEICO because the bills submitted to GEICO for Fraudulent Equipment were based – not

upon medical necessity but – as a result of its participation in unlawful financial arrangements.

       296.    Med Equipments also has no right to receive payment for any pending bills

submitted to GEICO because the bills submitted to GEICO were based – not upon medical

necessity but – pursuant to predetermined fraudulent protocols designed solely to financially



                                                  77
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 78 of 88 PageID #: 78




enrich Med Equipments, the other Defendants, and others who are not presently known, rather

than to treat the Insureds.

        297.   Med Equipments has no right to receive payment for any pending bills submitted

to GEICO because Med Equipments purportedly provided Fraudulent Equipment as a result of

decisions made by laypersons, not based upon prescriptions issued by healthcare providers who

are licensed to issue such prescriptions.

        298.   Med Equipments has no right to receive payment for any pending bills submitted

to GEICO because – to the extent Med Equipments actually provided any Fraudulent Equipment

– Med Equipments fraudulently misrepresented the Fee Schedule items purportedly provided to

Insureds as the HCPCS Codes identified in the bills did not accurately represent the Fee

Schedule items provided to the Insureds.

        299.   Med Equipments has no right to receive payment for any pending bills submitted

to GEICO because – to the extent Med Equipments provided any Fraudulent Equipment – Med

Equipments fraudulently misrepresented the permissible reimbursement rate for Non-Fee

Schedule items as they submitted bills to GEICO with prices that were significantly more than

the lesser of 150% of the legitimate acquisition cost or the price to the general public for each

item.

        300.   Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, declaring that the Defendants have no right to receive payment

for any pending bills submitted to GEICO under the name of Med Equipments.




                                               78
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 79 of 88 PageID #: 79




                                 SECOND CAUSE OF ACTION
                                        Against Ayzenberg
                             (Violation of RICO, 18 U.S.C. § 1962(c))

       301.    GEICO repeats and realleges each and every allegation contained in paragraphs 1

through 300 of this Complaint as if fully set forth at length herein.

       302.    Med Equipment is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

1961(4), that engages in activities that affected interstate commerce.

       303.    Ayzenberg knowingly conducted and/or participated, directly or indirectly, in the

conduct of Med Equipments’s affairs through a pattern of racketeering activity consisting of

repeated violations of the mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United

States mails to submit or cause to be submitted hundreds of fraudulent charges on a continuous

basis for over four years seeking payments that Med Equipments was not eligible to receive under

the New York No-Fault Laws because: (i) Med Equipments submitted bills to GEICO for

Fraudulent Equipment that it purportedly provided to Insureds based upon prescriptions obtained

through unlawful financial arrangements; (ii) Med Equipments submitted bills to GEICO for

Fraudulent Equipment that it purportedly provided to Insureds based – not upon medical necessity

but – upon predetermined protocols designed solely to financially enrich the Defendants; (iii)

Med Equipments submitted bills to GEICO for Fraudulent Equipment purportedly provided to

Insureds as a result of decisions made by laypersons without proper prescriptions issued by

healthcare providers who are licensed to issue such prescriptions; (iv) to the extent that Med

Equipments actually provided Fraudulent Equipment to the Insureds, the bills to GEICO

fraudulently mischaracterized the Fee Schedule items actually provided; and (v) to the extent that

Med Equipments actually provided Fraudulent Equipment to the Insureds, the bills to GEICO

fraudulently mischaracterized the permissible reimbursement amount for the Non-Fee Schedule




                                                 79
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 80 of 88 PageID #: 80




items. A representative sample of the fraudulent billings and corresponding mailings submitted to

GEICO that comprise the pattern of racketeering activity identified through the date of this

Complaint are described, in part, in the chart annexed hereto as Exhibit “1”.

          304.   Med Equipments business is racketeering activity, inasmuch as the enterprise exists

for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are

the regular way in which Ayzenberg operates Med Equipments, insofar as Med Equipments is not

engaged as a legitimate supplier of DME and/or OD, and therefore, acts of mail fraud are essential

in order for Med Equipments to function. Furthermore, the intricate planning required to carry out

and conceal the predicate acts of mail fraud implies a continued threat of criminal activity, as does

the fact that Ayzenberg continues to submit and attempt collection on the fraudulent billing

submitted by Med Equipments to the present day.

          305.   Med Equipments is engaged in inherently unlawful acts, inasmuch as it continues to

submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

inherently unlawful acts are taken by Med Equipments in pursuit of inherently unlawful goals –

namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

          306.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $375,000.00 pursuant to the fraudulent bills submitted

through Med Equipments.

          307.   By reason of its injury, GEICO is entitled to treble damages, costs and reasonable

attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

proper.




                                                 80
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 81 of 88 PageID #: 81




                               THIRD CAUSE OF ACTION
           Against Ayzenberg, Apple, Burt, Stracar, and John Doe Defendants 1-10
                         (Violation of RICO, 18 U.S.C. § 1962(d))

       308.    GEICO repeats and realleges each and every allegation contained in paragraphs 1

through 307 of this Complaint as if fully set forth at length herein.

       309.    Med Equipments is an ongoing “enterprise” as that term is defined in 18 U.S.C. §

1961(4), that engages in activities that affected interstate commerce.

       310.    Ayzenberg, Apple, Burt, Stracar, and John Doe Defendants 1-10 are owners of,

employed by, or associated with the Med Equipment enterprise.

       311.    Ayzenberg, Apple, Burt, Stracar, and John Doe Defendants 1-10 knowingly have

agreed, combined, and conspired to conduct and/or participate, directly or indirectly, in the conduct

of Med Equipments’s affairs through a pattern of racketeering activity consisting of repeated

violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United

States mails to submit or cause to be submitted hundreds of fraudulent charges on a continuous

basis for over four years seeking payments that Med Equipments was not eligible to receive under

the New York No-Fault Laws because: (i) Med Equipments submitted bills to GEICO for

Fraudulent Equipment that it purportedly provided to Insureds based upon prescriptions obtained

through unlawful financial arrangements; (ii) Med Equipments submitted bills to GEICO for

Fraudulent Equipment that it purportedly provided to Insureds based – not upon medical necessity

but – upon predetermined protocols designed solely to financially enrich the Defendants; (iii)

Med Equipments submitted bills to GEICO for Fraudulent Equipment purportedly provided to

Insureds as a result of decisions made by laypersons without proper prescriptions issued by

healthcare providers who are licensed to issue such prescriptions; (iv) to the extent that Med

Equipments actually provided Fraudulent Equipment to the Insureds, the bills to GEICO




                                                 81
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 82 of 88 PageID #: 82




fraudulently mischaracterized the Fee Schedule items actually provided; and (v) to the extent that

Med Equipments actually provided Fraudulent Equipment to the Insureds, the bills to GEICO

fraudulently mischaracterized the permissible reimbursement amount for the Non-Fee Schedule

items. A representative sample of the fraudulent bills and corresponding mailings submitted to

GEICO that comprise, in part, the pattern of racketeering activity identified through the date of this

Complaint are described, in part, in the chart annexed hereto as Exhibit “1”. Each such mailing

was made in furtherance of the mail fraud scheme.

          312.   Ayzenberg, Apple, Burt, Stracar, and John Doe Defendants 1-10 knew of, agreed

to, and acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other

insurers of money) by submitting or facilitating the submission of the fraudulent charges to

GEICO.

          313.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $375,000.00 pursuant to the fraudulent bills submitted

through Med Equipments.

          314.   By reason of its injury, GEICO is entitled to treble damages, costs and reasonable

attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

proper.

                                 FOURTH CAUSE OF ACTION
                             Against Med Equipments and Ayzenberg
                                     (Common Law Fraud)

          315.   GEICO repeats and realleges each and every allegation contained in paragraphs 1

through 313 of this Complaint as if fully set forth at length herein.

          316.   Med Equipments and Ayzenberg intentionally and knowingly made false and

fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the




                                                 82
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 83 of 88 PageID #: 83




course of their submission of thousands of fraudulent bills seeking payment for Fraudulent

Equipment.

       317.   The false and fraudulent statements of material fact and acts of fraudulent

concealment include: (i) in every claim, that the prescriptions for Fraudulent Equipment were for

reasonable and medically necessary DME and/or OD when in fact the prescriptions were provided

as a result of unlawful financial arrangements and not based upon medical necessity, which were

used to financially enrich those that participated in the scheme; (ii) in every claim, that the

prescriptions for Fraudulent Equipment were for reasonable and medically necessary DME and/or

OD when in fact the prescriptions were provided pursuant to predetermined fraudulent protocols

and not based upon medical necessity; (iii) in many claims, to the extent that any Fraudulent

Equipment was actually provided, that the Fraudulent Equipment was issued based upon proper

prescriptions by licensed healthcare providers when the Fraudulent Equipment were provided

pursuant to decisions from laypersons who are not legally authorized to prescribe DME and/or OD;

(iv) in many claims, to the extent that any Fraudulent Equipment was actually provided, that the

Fee Schedule items accurately reflected the HCPCS Codes contained in the bills submitted to

GEICO when in fact Fee Schedule items did not meet the requirements for the specific HCPCS

Codes billed to GEICO; and (v) in many claims, to the extent that any Fraudulent Equipment was

actually provided, the charges for Non-Fee Schedule items contained in the bills to GEICO

misrepresented the permissible reimbursement amount.

       318.   Med Equipments and Ayzenberg intentionally made the above-described false and

fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

charges submitted through Med Equipments that were not compensable under the No-Fault Laws.




                                               83
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 84 of 88 PageID #: 84




          319.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $375,000.00 pursuant to the fraudulent bills submitted

by the Supplier Defendants through Med Equipments.

          320.   The Supplier Defendants’ extensive fraudulent conduct demonstrates a high degree

of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

          321.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

                                 FIFTH CAUSE OF ACTION
                            Against Med Equipments and Ayzenberg
                                     (Unjust Enrichment)

          322.   GEICO repeats and realleges each and every allegation contained in paragraphs 1

through 321 of this Complaint as if fully set forth at length herein.

          323.   As set forth above, the Supplier Defendants have engaged in improper, unlawful,

and/or unjust acts, all to the harm and detriment of GEICO.

          324.   When GEICO paid the bills and charges submitted by or on behalf of Med

Equipments for No-Fault Benefits, it reasonably believed that it was legally obligated to make such

payments based on the Supplier Defendants’ improper, unlawful, and/or unjust acts.

          325.   The Supplier Defendants have been enriched at GEICO’s expense by GEICO’s

payments, which constituted a benefit that the Supplier Defendants voluntarily accepted

notwithstanding their improper, unlawful, and unjust billing scheme.

          326.   The Supplier Defendants’ retention of GEICO’s payments violates fundamental

principles of justice, equity and good conscience.




                                                 84
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 85 of 88 PageID #: 85




        327.    By reason of the above, the Defendants have been unjustly enriched in an amount

to be determined at trial, but in no event less than $375,000.00.

                                 SIXTH CAUSE OF ACTION
                  Against Apple, Burt, Stracar, and John Doe Defendants 1-10
                                 (Aiding and Abetting Fraud)

        328.    GEICO repeats and realleges each and every allegation contained in paragraphs 1

through 327 of this Complaint as if fully set forth at length herein.

        329.    Apple, Burt, Stracar, and John Doe Defendants 1-10 knowingly aided and abetted

the fraudulent scheme perpetrated against GEICO by the Supplier Defendants.

        330.    The acts taken by Apple, Burt, Stracar, and John Doe Defendants 1-10 in

furtherance of the fraudulent scheme include knowingly: (i) provided prescriptions for

Fraudulent Equipment that were billed to GEICO by the Supplier Defendants as a result of

unlawful financial arrangements; (ii) provided prescriptions for Fraudulent Equipment that were

billed to GEICO by the Supplier Defendants pursuant to predetermined fraudulent protocols and

without regard for medical necessity; (iii) provided prescriptions for Fraudulent Equipment that

were intentionally generic and vague so as to allow the Supplier Defendants to unlawfully decide

the specific type of Fraudulent Equipment to purportedly provide Insureds, and subsequently bill

GEICO; (iv) participated in each of the foregoing acts with knowledge that the prescriptions

would be used by the Supplier Defendants to support their fraudulent claims; and (iv) ensured

that the prescriptions for Fraudulent Equipment were given to the Supplier Defendants rather

than to the patients.

        331.    The conduct of Apple, Burt, Stracar, and John Doe Defendants 1-10, as more fully

described above, were in furtherance of the fraudulent scheme and were significant and material.




                                                 85
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 86 of 88 PageID #: 86




          332.   The conduct of Apple, Burt, Stracar, and John Doe Defendants 1-10, as more fully

described above, were a necessary part of and were critical to the success of the fraudulent

scheme because without their actions, there would be no opportunity for the Supplier Defendants

to bill GEICO for Fraudulent Equipment.

          333.   Apple, Burt, Stracar, and John Doe Defendants 1-10 each aided and abetted the

fraudulent scheme in a calculated effort to induce GEICO into paying charges for Fraudulent

Equipment that were not compensable under the No-Fault Laws, or were compensable at a much

lower rate, because they sought to continue profiting through the fraudulent scheme.

          334.   The conduct of Apple, Burt, Stracar, and John Doe Defendants 1-10 caused

GEICO to pay money based upon the fraudulent charges submitted to it through Med

Equipments in an amount to be determined at trial, but in no event less than $375,000.00.

          335.   The extensive fraudulent conduct of Apple, Burt, Stracar, and John Doe

Defendants 1-10 demonstrates a high degree of moral turpitude and wanton dishonesty that

entitles GEICO to recover punitive damages.

          336.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

                                            JURY DEMAND

          337.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury.

          WHEREFORE, Plaintiffs Government Employees Insurance Company, GEICO

Indemnity Company, GEICO General Insurance Company and GEICO Casualty Company

demand that a Judgment be entered in their favor:




                                                  86
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 87 of 88 PageID #: 87




       A.      On the First Cause of Action against Med Equipments, a declaration pursuant to

the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that Med Equipments has no right

to receive payment for any pending bills submitted to GEICO;

       B.      On the Second Cause of action against Ayzenberg, compensatory damages in favor

of GEICO in an amount to be determined at trial but in excess of $375,000.00, together with treble

damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

       C.      On the Third Cause of Action against Ayzenberg, Apple, Burt, Stracar, and John

Doe Defendants 1-10, compensatory damages in favor of GEICO in an amount to be determined at

trial but in excess of $375,000.00, together with treble damages, costs and reasonable attorneys’

fees pursuant to 18 U.S.C. § 1964(c) plus interest;

       D.      On the Fourth Cause of Action against Med Equipments and Ayzenberg,

compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

$375,000.00, together with punitive damages, costs, interest and such other and further relief as

this Court deems just and proper;

       E.      On the Fifth Cause of Action against Med Equipments and Ayzenberg, more than

$375,000.00 in compensatory damages, plus costs and interest and such other and further relief as

this Court deems just and proper; and

       F.      On the Sixth Cause of Action against Apple, Burt, Stracar, and John Doe

Defendants 1-10, compensatory damages in favor of GEICO in an amount to be determined at

trial but in excess of $375,000.00, together with punitive damages, costs, interest and such other

and further relief as this Court deems just and proper.




                                                 87
 Case 1:20-cv-03396-BMC Document 1 Filed 07/28/20 Page 88 of 88 PageID #: 88




Dated: July 27, 2020
       Uniondale, New York

                                          RIVKIN RADLER LLP


                                          By:    /s/ Barry Levy
                                                 Barry I. Levy (BL 2190)
                                                 Michael A. Sirignano (MS 5263)
                                                 Michael Vanunu (MV 4167)
                                                 Philip Nash (PN 0519)
                                          926 RXR Plaza
                                          Uniondale, New York 11556
                                          (516) 357-3000

                                   Counsel for Plaintiffs Government Employees
                                   Insurance Company, GEICO Indemnity Company,
                                   GEICO General Insurance Company and GEICO
                                   Casualty Company




                                     88
4852573.v4
